        Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 1 of 66 Page ID #:1




1 MICHAEL ROBINSON-DORN (CA Bar No. 159507)
     UC IRVINE SCHOOL OF LAW
2 ENVIRONMENTAL LAW CLINIC
3 P.O. Box 5479
  401 East Peltason Dr.
4 Irvine, CA 92616-5479
  T: (949) 824-1043
5
  E: mrobinson-dorn@law.uci.edu
6 Counsel for Plaintiffs
7           IN THE UNITED STATES DISTRICT COURT FOR THE
8                  CENTRAL DISTRICT OF CALIFORNIA
 9 THE NATIVE AMERICAN LAND                    )
10 CONSERVANCY and                             )   CASE NO. 5:21cv-00496
   NATIONAL PARKS CONSERVATION                 )
11 ASSOCIATION,                                )
12           Plaintiffs,                       )   COMPLAINT FOR
       v.                                      )   DECLARATORY AND
13                                             )   INJUNCTIVE RELIEF
     DEBRA HAALAND, Secretary of the           )
14
     Interior, in her official capacity; U.S.  )
15   DEPARTMENT OF THE INTERIOR; )
     U.S. BUREAU OF LAND                       )
16
     MANAGEMENT; NADA WOLFF                    )
17   CULVER, Senior Advisor to the             )
     Secretary of the Interior, exercising the )
18
     delegated authority of the BLM            )
19   Director; KAREN MOURITSEN, BLM )
     California State Director; ANDREW         )
20
     ARCHULETA, District Manager for           )
21   BLM California Desert District;           )
     MICHAEL AHRENS, Field Manager             )
22
     for BLM Needles Field Office; in their )
23   official capacities,                      )
24                                             )
                   Defendants.
                                               )
25                                             )
26


                                          1
              COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 2 of 66 Page ID #:2




 1                             INTRODUCTION
 2       1.    In this case, the Native American Land Conservancy
 3 (“NALC”) and National Parks Conservation Association (“NPCA”)
 4 challenge an illegal action taken by the Bureau of Land Management
 5 (“BLM”) in the waning days of the Trump administration. BLM
 6 disregarded its responsibilities under the law to meaningfully review
 7 the impact of its actions on the environment, and cultural and historic
 8 treasures in the Mojave Desert. That disregard benefited Cadiz Real
 9 Estate, LLC—a wholly-owned subsidiary of the for-profit entity Cadiz,
10 Inc.—at the expense of ecological, cultural, and historic resources.
11       2.    In late December 2020, BLM assigned a preexisting right-of-
12 way under the Mineral Leasing Act to Cadiz Real Estate, LLC.
13 Concurrently, BLM granted the company a new right-of-way under the
14 Federal Land Policy and Management Act (“FLPMA”). These decisions
15 allow for Cadiz Real Estate, LLC to transport water through an existing
16 64-mile gas pipeline, that runs across federal lands from Cadiz to
17 Wheeler Ridge (the “Northern Pipeline”).
18       3.    The Northern Pipeline is a key component of the
19 controversial Cadiz Valley Water Conservation, Recovery and Storage
20 Project (“Cadiz Project”), a scheme through which Cadiz, Inc. hopes to
21 mine and sell billions of gallons of groundwater annually from an
22 ancient desert aquifer system underlying the surrounding Mojave
23 Trails National Monument, Mojave National Preserve, and other
24 protected areas. The drawdown of this aquifer will seriously damage the
25 groundwater dependent ecosystem in these protected areas, including
26 rare freshwater springs, seeps, and riparian areas, that represent both


                                        2
              COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
        Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 3 of 66 Page ID #:3




 1 sensitive ecological units and important cultural resources that Native
 2 Americans have used since time immemorial.
 3       4.    To date, the Cadiz Project’s plan, to mine 50,000 acre-feet
 4 (roughly 16 billion gallons) of water per year from the driest desert in
 5 North America, has escaped meaningful federal review of its potentially
 6 catastrophic impacts. Despite calls for a Federal review of the Cadiz
 7 Project from a sitting U.S. Senator (Senator Dianne Feinstein),
 8 warnings of the Cadiz Project’s potential harms from the National Park
 9 Service and the California Department of Fish and Wildlife, and an
10 assessment from the U.S. Geological Survey—in which the USGS found
11 that the Cadiz Project’s estimates of water recharge rates were “not
12 defensible,” and in excess of the actual rate by 5 to 25 times—the
13 absence of meaningful Federal review of the Cadiz Project’s impacts
14 persists. Memorandum from James F. Devine, Senior Advisor for Sci.
15 Applications, U.S. Geological Surv., to Molly S. Brady, Needles Field
16 Manager, Bureau of Land Mgmt. 2 (Feb. 23, 2000) (finding Cadiz, Inc.
17 overestimated the natural groundwater recharge to the basin by 5 to 25
18 times) (attached as Attachment 1); see Letter from Charlton H.
19 Bonham, Dir., California Dep’t of Fish and Wildlife, to Scott S. Slater,
20 Chief Exec. Officer, Cadiz, Inc. 1, 6 (Dec. 4, 2018) (attached as
21 Attachment 2); Letter from Stephanie R. Dubois, Mojave Nat’l Pres.
22 Superintendent, Nat’l Park Serv., to Tom Barnes, Env’t Sci. Assocs. 1-5
23 (Feb. 13, 2012) (attached as Attachment 3); Letter from Mary G.
24 Martin, Mojave Nat’l Pres. Superintendent, Nat’l Park Serv., to Dirk
25 Reed, Project Manager, Metropolitan Water Dist. 1-2 (Feb. 28, 2000)
26 (attached as Attachment 4).


                                         3
              COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 4 of 66 Page ID #:4




 1       5.     In the post-2020-election scramble to authorize a right-of-
 2 way under FLPMA for the Cadiz Project’s Northern Pipeline, before the
 3 looming transfer of presidential power, BLM fast-tracked the normal
 4 review process, granting Cadiz’s requests with a haste that vitiated
 5 necessary compliance with the National Historic Preservation Act
 6 (“NHPA”) and the National Environmental Policy Act (“NEPA”).
 7       6.     In defense of its actions, BLM asserted that the requested
 8 right-of-way for the Northern Pipeline was “not linked to the use of the
 9 groundwater under private lands held by Cadiz”—an assertion belied by
10 the facts, and by Cadiz’s own statements.
11       7.     In a November 5, 2020 filing with the Securities and
12 Exchange Commission (“SEC”) about the Cadiz Project, Cadiz, Inc.
13 discussed the Northern Pipeline. In that filing, Cadiz, Inc. stated that
14 “the [Northern Pipeline] could diversify delivery opportunities for the
15 Water Project and our broader water resource development efforts.”
16 That statement directly contradicts the BLM’s contention that the
17 Northern Pipeline is “not linked” to the pumping of groundwater by the
18 Cadiz Project.
19       8.     In that same filing, Cadiz, Inc. also stated “testing resulted
20 in a determination that there were no residual petroleum products in
21 the tested segment [of the Northern Pipeline] and that the pipeline is
22 structurally sound to transport water between Cadiz and Barstow.”
23 Cadiz, Inc.’s statement directly contradicts the BLM’s later refrain that
24 “[d]etails of the eventual use of the ROW are not yet defined and will be
25 considered in a separate decision at a later date.”
26       ///


                                         4
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 5 of 66 Page ID #:5




 1       9.     According to BLM, the “[right-of-way] would not authorize
 2 any modification, construction, or other ground disturbing activities.”
 3 There is, however, no guarantee that the Northern Pipeline cannot be
 4 used for water conveyance without any further “modification,
 5 construction, or other ground disturbing activities,” and that would
 6 require no further authorization or review from BLM for said pipeline.
 7       10.    The NALC and NPCA bring this action against the U.S.
 8 Department of the Interior (“Interior”), BLM, and the appropriate
 9 public officials (collectively referred to as the “Defendants”), to
10 challenge the BLM’s December 21, 2020, grant of a FLPMA Title V
11 right-of-way to Cadiz Real Estate, LLC. Defendants granted that right-
12 of-way without conducting the reviews required by, and with profound
13 disregard for consultative processes embedded in, the NHPA and
14 NEPA—all in violation of the Administrative Procedure Act (“APA”).
15       11.    Defendants erroneously rely on the applications of an NHPA
16 B-8 categorical exemption and a NEPA E-12 categorical exclusion to
17 avoid compliance with federal review requirements of the NHPA and
18 NEPA. In so doing, and in derogation of their obligation to properly
19 manage the public lands under FLPMA, Defendants disregarded
20 objections from the NALC and NPCA citing procedural violations
21 regarding, inter alia, BLM’s Section 106 consultation responsibilities
22 under the NHPA, and the presence of extraordinary circumstances
23 warranting the preparation of an Environmental Impact Statement
24 (“EIS”) under NEPA.
25       12.    Accordingly, Defendants have failed to abide by their
26 statutorily required duties under the NHPA, NEPA, and FLPMA.


                                         5
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 6 of 66 Page ID #:6




 1       13.    The NALC and NPCA have been, and will be, directly
 2 harmed by BLM’s improper grant of a right-of-way for the Northern
 3 Pipeline to Cadiz Real Estate, LLC., including by Defendants’ failure to
 4 follow the required review processes under the NHPA and NEPA.
 5       14.    For these reasons and those set forth below, the Defendants’
 6 grant of a FLPMA Title V right-of-way to Cadiz Real Estate, LLC is
 7 “arbitrary, capricious, an abuse of discretion or otherwise not in
 8 accordance with law” and “without observance of procedure required by
 9 law,” within the meaning of the judicial review provision of the
10 Administrative Procedure Act (“APA”). 5 U.S.C. § 706(2).
11       15.    Accordingly, this Court should: (1) find and declare the
12 BLM’s right-of-way grant to Cadiz Real Estate, LLC to be contrary to
13 law, and that the BLM’s review process of the Northern Pipeline right-
14 of-way application violated the APA, NHPA, NEPA, and FLPMA; (2)
15 vacate the BLM’s decision to grant the right-of-way to Cadiz Real
16 Estate, LLC, and remand the matter to BLM for further actions
17 consistent with the law; and (3) enjoin Defendants from authorizing or
18 otherwise allowing any operation, conversion, or modification of the
19 Northern Pipeline for water transport to proceed until Defendants fully
20 comply with all obligations under federal law, including the NHPA,
21 NEPA, and FLPMA.
22                      JURISDICTION AND VENUE
23       16.    This Court has subject matter jurisdiction over this action
24 pursuant to 28 U.S.C. § 1331 (civil action in which claims arise
25 pursuant to a federal question) and 28 U.S.C. § 1346 (United States as
26 a Defendant). An actual and justiciable controversy exists, and the


                                        6
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
        Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 7 of 66 Page ID #:7




 1 claims arise under the APA, which together with the Declaratory
 2 Judgment Act provides remedies against the Defendants’ actions,
 3 including injunctive and declaratory relief.
 4        17.    Venue is proper in this Court pursuant to 28 U.S.C. §
 5 1391(e)(1)(A) because this is an action in which the Defendants are
 6 officers and employees of the United States acting in their official
 7 capacities and some of the Defendants reside in this judicial district.
 8        18.    Venue is also proper in this Court pursuant to 28 U.S.C. §
 9 1391(e)(1)(B) because a substantial part of the events or omissions
10 giving rise to this claim has occurred within this judicial district. The
11 BLM’s decision to grant Cadiz Real Estate, LLC the right-of-way was
12 issued and authored by the BLM Field Manager in Needles, CA.
13 Therefore, the decision was made in Needles, CA.
14        19.    Venue is also proper in this Court pursuant to 28 U.S.C. §
15 1391(e)(1)(B) as a substantial part of property that is the subject of the
16 action is situated within this judicial district.
17                                    PARTIES
18        20.    Plaintiff Native American Land Conservancy (“NALC”)
19 is a non-profit organization headquartered in Coachella, CA, whose
20 mission is to acquire, preserve, and protect Native American sacred
21 lands through protective land management, educational programs, and
22 scientific study.
23        21.    The NALC restores sacred sites and provides educational
24 programming for Native American youth and the general public,
25 focusing on the traditional territory of Native Americans in present day
26 Southern California. The NALC works to protect numerous cultural


                                         7
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
        Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 8 of 66 Page ID #:8




 1 sites within the California desert including the 2,560 acres known as
 2 the Old Woman Mountains Preserve, which falls within the boundaries
 3 of the Mojave Trails National Monument. The NALC also stewards
 4 Coyote Hole, another property of cultural significance to Native
 5 Americans in the area, located on the outskirts of Joshua Tree, CA.
 6       22.    The NALC has been, is, and will continue to be, adversely
 7 affected and irreparably injured by the Bureau of Land Management’s
 8 decision to exempt the Northern Pipeline from required consultation,
 9 review, and analysis under the National Historic Preservation Act. The
10 BLM’s decision to apply a Class B exemption impermissibly narrowed
11 the scope of the undertaking that should be reviewed, which adversely
12 affects resources of cultural significance by depleting sacred water
13 resources. This injury is both concrete and particularized.
14       23.    From time immemorial, Native Americans have depended on
15 the resources of the area impacted by the Northern Pipeline right-of-
16 way and the associated Cadiz Project—the wildlife, plants and water—
17 for their cultural survival. The desert region is a sacred landscape
18 punctuated by landmarks held in reverence by the Cahuilla,
19 Chemehuevi, Mojave, Serrano, and Southern Paiute peoples. The seeps,
20 springs, and water sources found in the mountains and low desert
21 represent a connected landscape found in story, song, and ritual
22 through the Salt Song Trail of the Chemehuevi and Southern Paiute
23 Tribes. In addition, transmission of Native American knowledge and
24 language through the generations depends critically on these sacred
25 ancestral landscapes, as do the cultural rights and way of life of local
26 Native Americans.


                                         8
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 9 of 66 Page ID #:9




 1       24.    The interests of the NALC’s supporters, described above, will
 2 be injured not only by the adverse impacts to plants and wildlife
 3 associated with modification, operation, and maintenance of the
 4 Northern Pipeline, but also by the expected drawdown of the Fenner,
 5 Bristol, and Cadiz basins that will result from operation of the Cadiz
 6 Project. See Letter from Charlton H. Bonham, Dir., California Dep’t of
 7 Fish and Wildlife, to Scott S. Slater, Chief Exec. Officer, Cadiz, Inc. 1, 6
 8 (Dec. 4, 2018) (attached as Attachment 2); Letter from Stephanie R.
 9 Dubois, Mojave Nat’l Pres. Superintendent, Nat’l Park Serv., to Tom
10 Barnes, Env’t Sci. Assocs. 1-5 (Feb. 13, 2012) (attached as Attachment
11 3); Letter from Mary G. Martin, Mojave Nat’l Pres. Superintendent,
12 Nat’l Park Serv., to Dirk Reed, Project Manager, Metropolitan Water
13 Dist. 1-2 (Feb. 28, 2000) (attached as Attachment 4); Memorandum
14 from James F. Devine, Senior Advisor for Sci. Applications, U.S.
15 Geological Surv., to Molly S. Brady, Needles Field Manager, Bureau of
16 Land Mgmt. 2 (Feb. 23, 2000) (finding Cadiz, Inc. overestimated the
17 natural groundwater recharge to the basin by 5 to 25 times) (attached
18 as Attachment 1).
19       25.    The NALC’s mission has been, is, and will continue to be
20 frustrated by the BLM’s decision to exempt the grant of a right-of-way
21 for the Northern Pipeline from review under both the NHPA and
22 NEPA. The NALC’s supporters have and will take personal trips for
23 cultural, religious, and educational purposes to Bonanza Spring, the
24 Cadiz Dunes, and other areas that will be affected by the construction,
25 operation, and maintenance of the Northern Pipeline. This injury is
26 both concrete and particularized.


                                         9
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 10 of 66 Page ID #:10




 1       26.    The NALC’s supporters have visited freshwater springs near
 2 the Cadiz Project site, including Bonanza Spring, to use and tend to
 3 them sustainably since time immemorial, and they intend to continue to
 4 do so in the future. The NALC’s supporters derive cultural, religious,
 5 and educational enjoyment from the natural ecosystems that these
 6 desert springs and other riparian areas support. Native Americans have
 7 special and deep-rooted traditional relationships with the water that
 8 has sustained them. Those interests will be harmed by the drawdown of
 9 these springs because the NALC’s supporters will no longer be able to
10 interact with these natural ecosystems.
11       27.    The NALC also helped to author and pass a resolution before
12 the National Congress of American Indians (“NCAI”) opposing the
13 Cadiz Project. On November 13, 2020, the NCAI unanimously passed
14 Resolution PDX-20-032: Opposition to Water Projects, such as the
15 Proposed Cadiz Valley Water Conservation, Recovery and Storage
16 Project in the Mojave Desert, that will Impact Sacred Cultural Rights
17 and Natural Resources that are Critical to Tribal Nations. National
18 Congress of American Indians, Opposition to Water Projects, such as the
19 Proposed Cadiz Valley Water Conservation, Recovery and Storage
20 Project in the Mojave Desert, that will Impact Sacred Cultural Rights
21 and Natural Resources that are Critical to Tribal Nations, PDX-20-032
22 (2020) (attached as Attachment 5). The NCAI was established in 1944
23 and is the oldest and largest national organization of American Indian
24 and Alaska Native tribal governments.
25       ///
26


                                        10
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 11 of 66 Page ID #:11




 1        28.     The NALC has been, is, and will continue to be required to
 2 divert its organizational resources to monitor the Northern Pipeline to
 3 ensure that the process delineated in the May 2019 State Protocol
 4 Agreement Among the California State Director of the Bureau of Land
 5 Management and the California State Historic Preservation Officer and
 6 the Nevada State Historic Preservation Officer Regarding the Manner in
 7 Which the Bureau of Land Management Will Meet its Responsibilities
 8 under the National Historic Preservation Act and the National
 9 Programmatic Agreement Among the State Historic Preservation
10 Officers (“Protocol”) is followed, such that there is a proper consultation
11 with the State Historic Preservation Officer as required by the Protocol
12 and the NHPA. This injury is both concrete and particularized.
13        29.    Plaintiff National Parks Conservation Association
14 (“NPCA”) is a nonpartisan, non-profit advocacy organization
15 headquartered in Washington, D.C., whose mission is to provide an
16 independent voice for protecting and enhancing America’s National
17 Park System for present and future generations. NPCA has nearly 1.4
18 million members and supporters nationwide. Among its many regional
19 and field offices, NPCA operates a Pacific Regional Office located in
20 Oakland, California, as well as a California Desert Field Office located
21 in Joshua Tree, CA.
22        30.    NPCA works to preserve and protect the National Park
23 System and other protected federal lands with an ecological,
24 management, or other nexus to National Parks. As part of this work,
25 NPCA and its members advocated for, and participated in, the efforts to
26 create the Mojave Trails National Monument and the Mojave National


                                         11
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 12 of 66 Page ID #:12




 1 Preserve.
 2       31.    NPCA and its members are actively engaged in protecting
 3 the viewsheds, soundscapes, airsheds, watersheds, and other values
 4 that make Mojave Trails National Monument and Mojave National
 5 Preserve—places NPCA members use and enjoy—unique and worthy of
 6 protection for the American people.
 7       32.    NPCA has been, is, and will continue to be adversely affected
 8 and irreparably injured by the Bureau of Land Management’s decision
 9 to exempt the Northern Pipeline from required analyses under the
10 NHPA and NEPA. The BLM’s decision to apply a Class B exemption
11 impermissibly narrowed the scope of the undertaking that should be
12 reviewed, which adversely affects groundwater and environmental
13 resources. This injury is both concrete and particularized.
14       33.    NPCA members have and will take personal and
15 professional trips for hiking, birding, sight-seeing, and observing plants
16 and wildlife to the Cadiz Dunes, Bonanza Spring, Historic Route 66,
17 and other areas within Mojave Trails National Monument and the
18 Mojave National Preserve that will be affected by the operation,
19 maintenance, and/or modification of the Northern Pipeline.
20       34.    NPCA has been, is, and will continue to be required to divert
21 its organizational resources to monitor the Northern Pipeline to ensure
22 that the process delineated in the Protocol is followed, and that there is
23 proper consultation before a decision is made to negatively impact lands
24 with an ecological, management, or other nexus to National Parks. This
25 injury is both concrete and particularized.
26       ///


                                        12
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 13 of 66 Page ID #:13




 1        35.    NPCA has been, is, and will continue to be adversely affected
 2 and irreparably injured by the BLM’s illegal determination that the
 3 Northern Pipeline may proceed through a categorical exclusion under
 4 NEPA. The interests of NPCA’s members described above will be
 5 injured not only by the adverse impacts to plants and wildlife associated
 6 with operation, conversion, and maintenance of the Northern Pipeline,
 7 but also by the expected drawdown of the Fenner, Bristol, and Cadiz
 8 basins that will result from operation of the Cadiz Project. See Letter
 9 from Charlton H. Bonham, Dir., California Dep’t of Fish and Wildlife, to
10 Scott S. Slater, Chief Exec. Officer, Cadiz, Inc. 1, 6 (Dec. 4, 2018)
11 (attached as Attachment 2); Letter from Stephanie R. Dubois, Mojave
12 Nat’l Pres. Superintendent, Nat’l Park Serv., to Tom Barnes, Env’t Sci.
13 Assocs. 1-5 (Feb. 13, 2012) (attached as Attachment 3); Letter from
14 Mary G. Martin, Mojave Nat’l Pres. Superintendent, Nat’l Park Serv.,
15 to Dirk Reed, Project Manager, Metropolitan Water Dist. 1-2 (Feb. 28,
16 2000) (attached as Attachment 4); Memorandum from James F. Devine,
17 Senior Advisor for Sci. Applications, U.S. Geological Surv., to Molly S.
18 Brady, Needles Field Manager, Bureau of Land Mgmt. 2 (Feb. 23, 2000)
19 (finding Cadiz, Inc. overestimated the natural groundwater recharge to
20 the basin by 5 to 25 times) (attached as Attachment 1). This injury is
21 both concrete and particularized.
22        36.    NPCA members have visited freshwater springs near the
23 Cadiz Project site, including Bonanza Spring, to observe rare plants and
24 animals and find solace and renewal, and they intend to continue to do
25 so in the future. NPCA’s members derive professional, aesthetic,
26 recreational, and educational enjoyment from the natural ecosystems


                                         13
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 14 of 66 Page ID #:14




 1 that these groundwater dependent desert springs and other riparian
 2 areas support. These interests will be harmed by the drawdown of these
 3 springs because NPCA members will no longer be able to observe these
 4 natural ecosystems in their current abundance and vitality.
 5        37.    NPCA’s mission has been, is, and will continue to be
 6 frustrated by the BLM’s illegal determination that the Northern
 7 Pipeline may proceed without required review under the NHPA. NPCA
 8 has been, is, and will continue to be required to divert its organizational
 9 resources to ensure that the Cadiz Project complies with federal law.
10        38.    Defendant Debra Haaland is the Secretary of the U.S.
11 Department of the Interior, and is sued in her official capacity as such.
12        39.    Defendant Department of the Interior is statutorily
13 charged with administration of the public lands under 43 U.S.C. §§
14 1701 et seq.
15        40.    Defendant Bureau of Land Management is the
16 administrative agency within the Department of the Interior
17 responsible for managing the public lands which surround the Cadiz
18 Project and underlie the right-of-way through which the Cadiz
19 Northern Pipeline is located.
20        41.    Defendant Nada Wolff Culver is a Senior Advisor to the
21 Secretary of the Interior, and according to the Department of the
22 Interior, Senior Advisor Culver is currently “exercising the delegated
23 authority of the BLM Director.” Senior Advisor Culver is sued in her
24 official capacity.
25        42.    Defendant Karen Mouritsen is BLM’s California State
26 Director, and is sued in her official capacity as such.


                                         14
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 15 of 66 Page ID #:15




 1         43.    Defendant Andrew Archuleta is the District Manager for
 2 BLM’s California Desert District, and is sued in his official capacity as
 3 such.
 4         44.    Defendant Michael Ahrens is the Field Manager for the
 5 BLM Needles Field Office, and is sued in his official capacity as such.
 6 Mr. Ahrens signed the BLM’s right-of-way determination regarding the
 7 Cadiz Northern Pipeline.
 8                          FACTUAL BACKGROUND
 9    1. The Cadiz Water Project
10         45.    In 1983, the for-profit corporation Cadiz, Inc. purchased
11 11,000 acres of land in the Mojave Desert. Since this first purchase,
12 Cadiz, Inc.’s property interest has grown to more than 35,000 acres in
13 the Cadiz Valley.
14         46.    In 1998, Cadiz, Inc. began developing a water supply and
15 storage project, the “Cadiz Groundwater Storage and Dry-Year Supply
16 Program,” which was ultimately thwarted when the Metropolitan
17 Water District of Southern California declined to move forward with the
18 project, citing potential environmental impacts as well as financial
19 uncertainty. See Metropolitan Water District Board Meeting Minutes,
20 October 8, 2002, http://www.mwdh2o.com/WhoWeAre/Board/Board-
21 Meeting/Board%20Archives/2002/11-Nov/Minutes/003919530.pdf.
22         47.    In 2008, Cadiz, Inc. redesigned and relabeled its plans for a
23 water supply and storage project, launching the Cadiz Project.
24         ///
25         ///
26


                                          15
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 16 of 66 Page ID #:16




 1       48.    As early as 2012, Cadiz expressly contemplated using the
 2 Northern Pipeline to fulfill the Cadiz Project’s objectives. In a press
 3 release, Cadiz stated:
 4          The conversion of the Cadiz-Barstow segment to water
            transportation will create significant opportunities for
 5
            the Company’s Cadiz Valley Water Conservation,
 6          Recovery and Storage Project (“Water Project”, “Project”).
            Once converted to water use, the pipeline can be used to
 7
            directly connect the project area to northern and central
 8          California water sources during its second phase, serving
            a growing need for additional locations for storage south
 9
            of the Bay Delta region. In addition, the pipeline would
10          allow Cadiz to deliver water, either directly or via
            exchange, to potential customers in San Bernardino and
11
            Kern Counties, areas which do not currently have an
12          interconnection point with the Project.
13       49.    The Northern Pipeline was also explicitly mentioned in a
14 September 2012 California Environmental Impact Report (“2012 EIR”)
15 conducted for the Cadiz Project:
16          Imported water for storage would be conveyed to the
            Fenner Gap area by pipeline from the CRA and,
17
            potentially, an interconnection of the California Aqueduct
18          to the Project through a converted natural gas pipeline.
19 (emphasis added).
20       50.    More recently, on November 5, 2020, Cadiz, Inc. expressly
21 discussed the Northern Pipeline in a filing with the SEC. When
22 discussing the Northern Pipeline in its filing, Cadiz, Inc. stated:
23
            Initial feasibility studies indicated that, upon conversion,
24          the 30-inch pipeline could transport between 18,000 and
25          30,000 acre-feet of water per year between the Water
            Project area and the Central and Northern California
26


                                        16
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 17 of 66 Page ID #:17




 1             water transportation network. As a result, this pipeline
               could diversify delivery opportunities for the Water
 2
               Project and our broader water resource development
 3             efforts.
 4       51.      Later in that same November 5, 2020 SEC filing—under a
 5 heading labeled “Northern Pipeline”—Cadiz, Inc. stated:
 6
               Professional water quality and structural testing of a
 7
               five-mile segment of the pipeline has been conducted. The
 8             testing resulted in a determination that there were no
               residual petroleum products in the tested segment and
 9
               that the pipeline is structurally sound to transport water
10             between Cadiz and Barstow.
11 (emphasis added).
12       52.      A map of the Cadiz Project’s pipelines—produced by Cadiz,
13 Inc. —is included below:
14
15
16
17
18
19
20
21
22
23
24
25       ///
26       ///


                                          17
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 18 of 66 Page ID #:18




 1       53.    When former-President Trump took office in 2017, the Cadiz
 2 Project became a priority for his new administration. In fact, according
 3 to a January 31, 2017, Cadiz, Inc. press release, the Cadiz Project was
 4 included in the Trump transition team’s 50 high-priority infrastructure
 5 projects and attained a ranking of “number 15 on the administration’s
 6 ‘Emergency & National Security Projects’ document.” That priority list
 7 was designed to promote “shovel-ready” projects that would most
 8 benefit from a final regulatory push under a favorable agency evaluator.
 9 Press Release, Cadiz, Inc., Trump Transition’s Infrastructure Priority
10 List Includes So. Cal’s Cadiz Water Conveyance Project (Jan. 31, 2017),
11 https://www.cadizinc.com/2017/01/31/trump-transitions-infrastructure-
12 priority-list-includes-so-cals-cadiz-water-conveyance-project/.
13    2. The NALC and NPCA Objections to the Northern Pipeline
         and the BLM’s Response
14
15       54.    On July 30, 2020, Cadiz Real Estate, LLC filed an SF-299
16 request with BLM seeking: (1) the assignment of approximately 64
17 miles of a right-of-way held by the El Paso Natural Gas Company
18 permitting the operation and maintenance of an existing buried
19 pipeline; and (2) an amendment under FLPMA to that right-of-way to
20 allow for the conveyance of water rather than hydrocarbons.
21       55.    On November 19, 2020, BLM first began its categorical
22 exclusion review of Cadiz Real Estate, LLC’s Northern Pipeline right-of-
23 way application.
24       56.    On or before December 3, 2020, BLM proposed using a B-8
25 exemption to preclude any further Section 106 review of the Northern
26 Pipeline right-of-way application under the NHPA.


                                        18
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 19 of 66 Page ID #:19




 1       57.    On December 10, 2020, the NALC and NPCA objected by
 2 letter to the BLM’s proposed use of a NHPA B-8 exemption to exempt
 3 the Northern Pipeline right-of-way application from consultation and
 4 review under the NHPA. That exemption applies to the “issuance of
 5 permits, leases, and rights‐of‐way where no surface or resource
 6 disturbance is authorized, that have no potential for adverse effects,
 7 and that do not have the potential to affect access to or use of resources
 8 by American Indians.” Protocol Appendix A, Class B Activity 8. The
 9 NALC and NPCA emphasized that their objection to the use of a NHPA
10 B-8 exemption triggered formal public consultation with the State
11 Historic Preservation Officer (“SHPO”) under Section 8.1(P) of the
12 Protocol. That objection also triggered consultation under Section 5.1(B)
13 of the Protocol.
14       58.    On December 11, 2020, in signing DOI-BLM-CA-D090-2021-
15 0005-CX, BLM officials categorically excluded the Northern Pipeline
16 right-of-way application from further review under NEPA. In this
17 document, BLM claimed the Northern Pipeline right-of-way was a
18 “[g]rant of right-of-way wholly within the boundaries of other
19 compatibly developed rights-of-way." Explaining that no extraordinary
20 circumstances applied to the Northern Pipeline right-of-way precluding
21 the application of a categorical exclusion, BLM impermissibly limited
22 the scope of its analysis to only the impact of Northern Pipeline’s
23 operation and any associated construction or ground-disturbing activity.
24 BLM failed to consider, without justification, the Cadiz Project and its
25 impacts in the BLM’s analysis.
26


                                        19
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 20 of 66 Page ID #:20




 1       59.    This December 11, 2020 categorical exclusion document,
 2 DOI-BLM-CA-D090-2021-0005-CX, also references the NHPA. In that
 3 document, BLM stated that it was using the NHPA B-8 categorical
 4 exemption, and as such that no further Section 106 review of the
 5 Northern Pipeline right-of-way application was necessary. In so doing,
 6 BLM improperly determined the Northern Pipeline right-of-way grant
 7 had no “significant impacts on properties listed or eligible for listing, on
 8 the National Register of Historic Places,” with respect to its NEPA
 9 review obligations under 43 C.F.R. § 46.215(g).
10       60.    On December 15, 2020, the SHPO emailed BLM, concerning
11 the NALC and NPCA’s letter objecting to the use of a Class B
12 exemption. The SHPO specifically requested that BLM clarify the
13 status of its consultation process.
14       61.    On the same date, BLM updated the status of its NEPA
15 categorical exclusion for the Northern Pipeline, posting on the BLM
16 National NEPA Register, under “National Historic Preservation Act
17 Finding”:
18
            Final Determination: Exempt Activity number B08, as
19          defined in the 2019 State Protocol.
20          Responsibilities    under    the    National     Historic
            Preservation Act for the proposed activity are complete.
21
22       62.    In a letter dated December 16, 2020, NPCA, Defenders of
23 Wildlife, and the Center for Biological Diversity objected to the BLM’s
24 use of a NEPA categorical exclusion for the Northern Pipeline. In their
25 letter, the organizations explained both the connection between the
26 Northern Pipeline and the Cadiz Project, and why the presence of


                                         20
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 21 of 66 Page ID #:21




 1 extraordinary circumstances precluded the use of a categorical
 2 exclusion. More specifically, the organizations explained that, at
 3 minimum, five extraordinary circumstances under 43 C.F.R. § 46.215
 4 precluded the BLM’s use of a categorical exclusion, including that the
 5 Northern Pipeline right-of-way grant was likely to:
 6
           (b) Have significant impacts on such natural resources
 7         and unique geographic characteristics as historic or
 8         cultural resources; park, recreation or refuge lands;
           wilderness areas; wild or scenic rivers; national natural
 9         landmarks; sole or principal drinking water aquifers;
10         prime farmlands; wetlands (EO 11990); floodplains (EO
           11988); national monuments; migratory birds; and other
11         ecologically significant or critical areas.
12         (c) Have highly controversial environmental effects or
           involve unresolved conflicts concerning alternative uses
13         of available resources [NEPA section 102(2)(E)].
14         (d) Have highly uncertain and potentially significant
           environmental effects or involve unique or unknown
15         environmental risks.
16         (h) Have significant impacts on species listed, or proposed
           to be listed, on the List of Endangered or Threatened
17         Species or have significant impacts on designated Critical
18         Habitat for these species.
           (i) Violate a Federal law, or a State, local, or tribal law or
19         requirement imposed for the protection of the
20         environment.

21       63.    On December 17, 2020, the NALC and NPCA spoke by phone
22 with BLM Needles Field Office staff to discuss their objections to the
23 BLM’s use of a Class B exemption under the Protocol. During that call,
24 BLM stated that it believed the application for the Northern Pipeline
25 was only for a water conveyance authorization, that was not associated
26 with the Cadiz Project. Therefore, BLM unilaterally concluded that the


                                        21
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 22 of 66 Page ID #:22




 1 NALC and NPCA’s objection was “illegitimate” and so their objection
 2 did not require BLM to consult with the SHPO.
 3       64.    That same day, the Advisory Council on Historic
 4 Preservation (“ACHP”) emailed BLM officials to inform BLM that the
 5 ACHP was aware of the December 17 phone call between the NALC,
 6 NPCA, and BLM, and conveyed its concern that “BLM internally
 7 determined [the December 10] objection to be invalid and has stated its
 8 intention to proceed without SHPO consultation.” The ACHP reminded
 9 BLM that “BLM [could not] proceed with completing its Section 106
10 review unless it receives agreement from the SHPO that it is
11 appropriate to do so, or initiates consultation to determine how the
12 Section 106 review will proceed.”
13       65.    According to the SHPO’s later January 8, 2021 letter, during
14 a December 18, 2020 phone call between BLM and the Office of Historic
15 Preservation (“OHP”), BLM again claimed that it did not consider the
16 Northern Pipeline right-of-way application to be connected to the Cadiz
17 Project. During that call, OHP requested BLM “consider and respond in
18 writing to [OHP’s] questions and the email of December 15, to include
19 information about the proposed undertaking, discussion about the
20 presence or absence of connected actions, and to clearly define what
21 Section 106 compliance mechanism was being employed.” OHP also
22 “reminded BLM that there was an open consultation under the
23 Protocol.”
24       66.    On December 21, 2020, the BLM replied by letter to the
25 NALC and NPCA December 10 objection letter. In that response BLM
26 unilaterally dismissed the NALC and NPCA’s objection, and BLM


                                        22
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 23 of 66 Page ID #:23




 1 reiterated its contention that it was “only evaluating whether to allow
 2 water to be transported in an existing pipeline.” In further explaining
 3 the limited scope of its analysis, BLM asserted that the proposed right-
 4 of-way “has independent utility . . . and is not linked to the use of the
 5 groundwater under private lands held by Cadiz.” In that December 21,
 6 2020 letter, BLM also stated: “BLM California Desert District cultural
 7 resources staff recommended that the BLM comply with its Section 106
 8 of the NPHA obligations for [the Northern Pipeline right-of-way grant]
 9 through the process identified in 36 CFR 800 and consistent with
10 Stipulation 5.1(A) of the Protocol.” BLM also erroneously claimed that:
11 (1) the Northern Pipeline right-of-way “as proposed, has no potential to
12 cause an adverse effect to historic properties, consistent with 36 CFR
13 800.3(a)(1)”; and (2) that BLM “has no further obligations under Section
14 106.”
15         67.    That same day, December 21, 2020, BLM responded by letter
16 to the SHPO by again unilaterally dismissing the NALC and NPCA’s
17 December 10 objections. BLM also reiterated its claim of “independent
18 utility” and explained that the BLM California Desert District cultural
19 resources staff had recommended meeting BLM’s Section 106
20 obligations under the process identified in 36 C.F.R. § 800. Finally,
21 BLM erroneously claimed that: (1) the Northern Pipeline right-of-way
22 grant “as proposed, has no potential to cause an adverse effect to
23 historic properties, consistent with 36 CFR 800.3(a)(1)”; and (2) that
24 BLM “has no further obligations under Section 106.”
25         68.    On December 21, 2020, and without concluding the required
26 NHPA Section 106 consultation process, BLM issued a Title V FLPMA


                                        23
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 24 of 66 Page ID #:24




 1 Right-of-Way grant, serial number CACA-059050, to Cadiz Real Estate,
 2 LLC for the Northern Pipeline, purporting to permit “the pipeline to be
 3 used for transportation of water where no modifications, construction,
 4 or ground disturbing activities would be authorized.” In addition, BLM
 5 executed the assignment of El Paso Gas Company’s Mineral Leasing
 6 Act right-of-way to Cadiz Real Estate, LLC, serial number CACA-
 7 059168.
 8       69.    Although BLM stated in its December 21, 2020, letter to the
 9 NALC and NPCA, and its December 21, 2020 letter to the SHPO that
10 the Northern Pipeline “is not linked to the use of the groundwater
11 under private lands held by Cadiz,” Cadiz stated the following in its
12 December 2020 Quarterly Newsletter:
13         [W]e are pleased to now have these approvals in place,
           which allow us to execute on our longtime strategy of
14
           helping to add to the state’s water conveyance network.
15         Following these authorizations, Cadiz has acquired a
           significant pipeline asset already in the ground with no
16
           prospect    of    causing    substantial   environmental
17         disturbances to put it into use.
18 (emphasis added).
19       70.    Following the BLM’s issuance of the Northern Pipeline
20 right-of-way grant, the SHPO and the ACHP both raised concerns about
21 the BLM’s compliance with the Protocol, and the BLM’s NHPA review
22 of the Northern Pipeline.
23       71.    On January 8, 2021, for example, the SHPO sent a letter to
24 BLM regarding the Northern Pipeline FLPMA grant and requested that
25 BLM: (1) clarify whether “BLM is rescinding the use of the Protocol for
26


                                        24
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 25 of 66 Page ID #:25




 1 this consultation”; (2) clarify whether the granting of the right-of-way to
 2 Cadiz has “the potential to cause effects on historic resources”; (3)
 3 “[c]larify under what circumstances BLM would consider further
 4 consultation obligation as per 36 CFR 800”; and (4) “[p]rovide
 5 documentation to support the BLM’s determination that the [Northern
 6 Pipeline right-of-way grant] is not connected to any other undertaking.”
 7       72.    On January 14, 2021, the ACHP similarly raised concerns
 8 about the BLM’s December 21, 2020 response to the SHPO. Specifically,
 9 the ACHP raised concerns about the BLM’s claims of independent
10 utility under the NHPA, and the BLM’s lack of tribal consultation with
11 respect to the Northern Pipeline right-of-way application. In the letter,
12 the ACHP stated it was “not aware of any tribal consultation that
13 occurred for [the Northern Pipeline] beyond a public notice posted on
14 the BLM’s e-Planning website,” and did not know of “any consideration
15 given to pausing deadlines to accommodate [the] limitations [resulting
16 from COVID-19], despite sustained concern from tribes regarding [the
17 Northern Pipeline] and its potential effect on lands and resources of
18 significance to them.” Moreover, the ACHP pointed out that:
19          Even when Protocol exemptions are applied, it is a
            statutory requirement of the NHPA to consult with any
20
            Indian tribe that attaches religious and cultural
21          significance to a historic property that may be affected by
            an undertaking. It is the responsibility of the BLM to
22
            consider whether it has met its statutory obligation to
23          consult with Indian tribes for this undertaking.
24       73.    The ACHP also raised concerns about the BLM’s unilateral
25 conclusion that the NALC and NPCA’s objection to the use of a Protocol
26


                                        25
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 26 of 66 Page ID #:26




 1 exemption was invalid “despite a written request from the SHPO to
 2 initiate consultation with its office.”
 3       74.    In that same letter, the ACHP requested additional
 4 clarification regarding the BLM’s purported reliance on the process
 5 outlined under 36 C.F.R. § 800 instead of the Protocol after dismissing
 6 the NALC and NPCA’s objection. The ACHP also explained that:
 7 “[a]lthough the BLM has the authority to follow the regulations rather
 8 than the Protocol process, it appears it may have done so in this case to
 9 circumvent the consultation process mandated under the Protocol.”
10       75.    On February 11, 2021, BLM replied by letter to the ACHP
11 and again stated that the Northern Pipeline right-of-way “only allows
12 for the transportation of water where no modifications, construction, or
13 ground disturbing activities are required.” BLM attempted to justify its
14 approval of the Northern Pipeline right-of-way by stating that “[d]etails
15 of the eventual use of the [right-of-way] are not yet defined and will be
16 considered in a separate decision at a later date.” In that letter, BLM
17 also stated it had used a B-8 categorical exemption under the Protocol.
18 But, after receiving the NALC and NPCA’s December 10, 2020 written
19 objection, BLM removed the Northern Pipeline right-of-way from
20 further consideration under the Protocol and determined “the NHPA
21 Section 106 review as described at 36 CFR 800 [was] appropriate.” The
22 SHPO was copied on this response.
23       76.    BLM did not respond to the SHPO’s request to clarify
24 whether the Northern Pipeline right-of-way grant would have any effect
25 on historic resources or clarify under what circumstances BLM would
26 consider further consultation obligations per 36 C.F.R. § 800. Further,


                                         26
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 27 of 66 Page ID #:27




 1 BLM did not provide documentation supporting its contention that the
 2 Northern Pipeline was not connected to any other undertaking under
 3 the NHPA. Nor did BLM meaningfully explain its claims of independent
 4 utility, explain its unilateral—and thus improper—determination that
 5 the NALC and NPCA’s December 10, 2020 objection was invalid, or
 6 respond to the ACHP’s concerns about the BLM’s lack of tribal
 7 consultation during its NHPA Section 106 review. BLM also did not
 8 address the ACHP’s concerns about the BLM’s decision to proceed
 9 under 36 C.F.R. § 800, instead of the Protocol, to avoid any further
10 consultation responsibilities.
11       77.    To the best of Plaintiffs’ knowledge and belief, BLM has yet
12 to meaningfully respond to the ACHP’s and the SHPO’s concerns.
13
      3. Cadiz Southern Pipeline Application and BLM Review
14
15       78.    As part of its scheme to mine and distribute billions of
16 gallons of water annually from an ancient desert aquifer, Cadiz also
17 separately plans to construct a 43-mile long, four-and-a-half to seven-
18 foot diameter pipeline (“Southern Pipeline”) connecting its property to
19 the California River Aqueduct, near Rice, CA. That 43-mile water
20 conveyance pipeline is to be buried within a right-of-way granted in
21 1910 to the predecessor of the Arizona and California railroad (“ARZC
22 1875 ROW”). In 2018, after BLM determined in 2017 that this pipeline
23 fell within the scope of the ARZC 1875 ROW and required no additional
24 FLPMA permit, NPCA and other conservation groups challenged the
25 BLM’s decision. See Final Rulings on Cross-Motions for Summary
26


                                        27
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 28 of 66 Page ID #:28




 1 Judgment, Nat’l Parks Conservation Ass’n v. Zinke, No. 2:18-cv-06775
 2 (C.D. Cal Aug. 7, 2018) (No. 61). Ultimately, this Court granted
 3 Plaintiffs’ motions for summary judgment and remanded the BLM’s
 4 2017 Determination that Cadiz’s conveyance of water through that
 5 buried pipeline and associated railroad improvements were within the
 6 scope of the ARZC 1875 ROW. Id.
 7       79.    On February 3, 2020, BLM reaffirmed its prior
 8 determination that the Cadiz Project’s planned pipeline to the
 9 California River Aqueduct fell within the scope of the ARZC 1875 ROW,
10 and that Cadiz, Inc. does not require any further approval associated
11 with the pipeline proposed to be constructed within the ARZC 1875
12 ROW.
13       80.    On July 16, 2020, Cadiz Real Estate, LLC—14 days before
14 submitting its Northern Pipeline right-of-way application—filed an SF-
15 299 request with BLM seeking a new “easement” under FLPMA to
16 construct a 41-foot pipeline to avoid an area where Cadiz contends the
17 “ARZC alignment is not optimal.”
18       81.    The California State Lands Commission sent a letter to
19 Cadiz, Inc. on September 19, 2017 informing the company that the
20 State Land Commission owned this sub-optimal strip of land, and that
21 “a subsequent [state] EIR or its equivalent may be required to meet the
22 California Environmental Quality Act requirements.”
23       82.    In its Southern Pipeline SF-299 request, Cadiz Real Estate,
24 LLC purports to rely on the 2012 EIR and the Cadiz Valley and Water
25 Conservation, Recovery, and Storage Project June 2019 Addendum to
26 the 2012 Environmental Impact Report (“2019 Addendum”) to explain


                                        28
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 29 of 66 Page ID #:29




 1 the environmental impacts of the Southern Pipeline.
 2        83.    Cadiz Real Estate, LLC failed, however, to inform BLM of:
 3 (1) more recent studies calling into question the impact of its proposed
 4 withdrawals from the aquifer; (2) the National Park Service’s concerns
 5 about the project’s impacts; (3) the USGS’ previous statements that the
 6 Cadiz Project relies on groundwater modeling that is “not defensible”; or
 7 (4) the California Department of Fish and Wildlife’s 2018 assessment
 8 that “new information indicates the [Cadiz] Project may cause
 9 significant effects not discussed or substantially more severe effects
10 than shown in the Project EIR.” Memorandum from James F. Devine,
11 Senior Advisor for Sci. Applications, U.S. Geological Surv., to Molly S.
12 Brady, Needles Field Manager, Bureau of Land Mgmt. 2 (Feb. 23, 2000)
13 (finding Cadiz, Inc. overestimated the natural groundwater recharge to
14 the basin by 5 to 25 times) (attached as Attachment 1); Letter from
15 Charlton H. Bonham, Dir., California Dep’t of Fish and Wildlife, to
16 Scott S. Slater, Chief Exec. Officer, Cadiz, Inc. 1 (Dec. 4, 2018) (attached
17 as Attachment 2); see Letter from Stephanie R. Dubois, Mojave Nat’l
18 Pres. Superintendent, Nat’l Park Serv., to Tom Barnes, Env’t Sci.
19 Assocs. 1-5 (Feb. 13, 2012) (attached as Attachment 3); Letter from
20 Mary G. Martin, Mojave Nat’l Pres. Superintendent, Nat’l Park Serv.,
21 to Dirk Reed, Project Manager, Metropolitan Water Dist. 1-2 (Feb. 28,
22 2000) (attached as Attachment 4).
23        84.    On January 12, 2021, as the change in administration
24 loomed, BLM posted its preliminary finding of “No Historic Properties
25 Affected” for the Southern Pipeline right-of-way application.
26        ///


                                         29
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 30 of 66 Page ID #:30




 1       85.    Two days later, On January 14, 2021, the NALC and NPCA
 2 objected by letter to BLM’s proposed use of a Class B exemption in the
 3 Protocol to preclude any further review under the NHPA for the
 4 Southern Pipeline right-of-way application.
 5       86.    On January 20, 2021, President Joseph Biden took office.
 6       87.    That same day, the Acting Secretary of the Interior, Scott de
 7 la Vega, issued a temporary suspension of the Department of the
 8 Interior’s authority delegated to Department Bureaus and Offices—
 9 preventing BLM from granting “rights of way, easements, or any other
10 conveyances of property or interests in property.”
11       88.    On February 10, 2021, BLM responded to the NALC and
12 NPCA’s January 14 letter that objected to the use of an exemption
13 under the Protocol to preclude further review of the Southern Pipeline.
14 In its response, BLM stated:
15
           The [Southern Pipeline] ROW and associated facilities
16
           would facilitate Cadiz efforts to exercise their
17         authorization by the County of San Bernardino to extract
           groundwater from their private land and transport it via
18
           pipeline, through the proposed 41-foot pipeline and into a
19         pipeline owned by Cadiz on lands leased to Cadiz by the
           Arizona and California Railroad.
20
21       89.    In stark contrast to its approach to the Northern Pipeline
22 right-of-way before the change in administration, BLM explained that it
23 did not consider the Southern Pipeline right-of-way to be exempt under
24 the Protocol and that potential impacts to cultural resources identified
25 in the Cadiz Project’s 2012 EIR and 2019 Addendum would inform the
26 BLM’s Section 106 review of the Southern Pipeline right-of-way


                                        30
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 31 of 66 Page ID #:31




 1 application. That is, BLM would review the entire Cadiz Project, not
 2 simply the 41-foot pipeline, for compliance with the NHPA.
 3 Additionally, BLM stated it did “not intend to finalize [its findings]
 4 until [BLM] ha[s] made a reasonable and good-faith effort to consult
 5 with affected tribes.”
 6       90.    Later in that same letter, BLM claimed that the Cadiz
 7 Project is not a connected action under NEPA, and the BLM’s NEPA
 8 analysis, in contrast to Section 106 consultation under the NHPA,
 9 would be limited to the impact of the right-of-way and “the construction,
10 operation, maintenance, and restoration of a water pipeline” on BLM-
11 managed public lands.
12       91.    On or about March 21, 2021, NPCA, Defenders of Wildlife,
13 Center for Biological Diversity, and Sierra Club submitted a letter
14 objecting to the BLM’s intention to use a categorical exclusion to grant
15 the 41-foot FLPMA right-of-way for the Southern Pipeline. In that
16 letter, the organizations pointed out that the BLM’s own website makes
17 it clear that the Southern Pipeline right-of-way grant is connected to
18 the Cadiz Project, and that the grant would be “an irreversible and
19 irretrievable commitment of resources that must be addressed in a
20 robust NEPA review” per 42 U.S.C. § 4332(C)(v).
21       92.    Further, the March 21, 2021 letter raised concerns about the
22 BLM's reliance on the previous CEQA environmental review, including
23 the 2019 Addendum, in the Southern Pipeline approval process
24 “because those documents did not adequately address the significant
25 impacts of the [Cadiz] project on public lands resources” and
26 “independent review by federal and state agencies and scientists of the


                                        31
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 32 of 66 Page ID #:32




 1 hydrology have concluded Cadiz’s CEQA documents are unreliable.”
 2 Their letter also explained that at least five extraordinary
 3 circumstances under 43 C.F.R. § 46.215 are present that should
 4 preclude BLM from using a categorical exclusion to grant the Southern
 5 Pipeline right-of-way application without conducting a meaningful
 6 NEPA review.
 7       93.    Finally, the letter called for “a robust NHPA compliance,
 8 including tribal consultation, to analyze the impacts, including direct,
 9 indirect and cumulative, of the construction of the pipeline and the
10 groundwater mining activities that the pipeline will facilitate.”
11       94.    To the best of Plaintiffs’ knowledge, Cadiz Real Estate,
12 LLC’s application for the Southern Pipeline right-of-way is still
13 pending.
14       ///
15       ///
16       ///
17       ///
18       ///
19       ///
20       ///
21       ///
22       ///
23       ///
24       ///
25       ///
26       ///


                                        32
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 33 of 66 Page ID #:33




 1    4. Mojave Trails National Monument and Other Protected
         Areas Surrounding Cadiz
 2
 3       95.    A BLM map of Mojave Trails National Monument is
 4 reproduced below:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17       96.    The Cadiz Project site is located just south of Chambless,
18 approximately 16 miles south of the Mojave National Preserve and
19 approximately 28 miles north of Joshua Tree National Park. It is
20 situated on private land encompassed by the Mojave Trails National
21 Monument and is approximately three miles south of a recently
22 designated National Scenic Byway on the stretch of Historic Route 66
23 that runs from Needles to Barstow.
24       97.    The Cadiz Project would mine up to sixteen-billion gallons of
25 water per year from a desert aquifer that supports springs, seeps,
26 riparian areas, and wildlife within federal public lands with enhanced


                                        33
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 34 of 66 Page ID #:34




 1 statutory protections including the Mojave Trails National Monument,
 2 Mojave National Preserve, Joshua Tree National Park, and the
 3 California Desert Conservation Area (“CDCA”).
 4       98.    These enhanced statutory protections include the Park
 5 System Resource Protection Act and the National Landscape
 6 Conservation System Act (“NLCSA”).
 7       99.    The Park System Resource Protection Act directs the
 8 Secretary of the Interior to “undertake all necessary actions to—(A)
 9 prevent or minimize the destruction, loss of, or injury to System unit
10 resources; or (B) minimize the imminent risk of destruction, loss, or
11 injury to System unit resources.” 54 U.S.C. § 100723(b)(1).
12       100. The NLCSA places upon the Secretary additional obligations
13 to manage the system “in a manner that protects the values for which
14 the components of the system were designated.” 16 U.S.C. § 7202(c)(2).
15       101. On February 12, 2016, President Barack Obama established
16 the Mojave Trails National Monument by presidential proclamation,
17 pursuant to the Antiquities Act of 1906, 54 U.S.C. § 320301.
18 Proclamation No. 9395, 81 Fed. Reg. 8,371 (February 12, 2016)
19 (Establishment of the Mojave Trails National Monument). The
20 Monument encompasses 1.6 million acres of federal land administered
21 by BLM.
22       102. The Proclamation describes Mojave Trails National
23 Monument as “a stunning mosaic of rugged mountain ranges, ancient
24 lava flows, and spectacular sand dunes.” The Proclamation finds that
25 the Monument is “an invaluable treasure and will continue to serve as
26 an irreplaceable national resource for geologists, ecologists,


                                        34
               COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 35 of 66 Page ID #:35




 1 archaeologists, and historians for generations to come.” The
 2 Proclamation concludes that “protection of the Mojave Trails area will
 3 preserve its cultural, prehistoric, and historic legacy and maintain its
 4 diverse array of natural and scientific resources, ensuring that the
 5 prehistoric, historic, and scientific values of this area remain for the
 6 benefit of all Americans.”
 7        103. The Proclamation declares:
 8
            [A]ll Federal lands and interests in lands within the
 9
            boundaries of the monument are hereby appropriated
10          and withdrawn from all forms of entry, location,
            selection, sale, or other disposition under the public land
11
            laws, . . . other than by exchange that furthers the
12          protective purposes of the monument or disposal for the
            limited purpose of providing materials for repairing or
13
            maintaining roads and bridges within the monument
14          consistent with care and management of the objects
            identified . . . .
15
16 Id.
17        104. The Proclamation identifies various “objects” to be protected
18 including geological, biological, ecological, historical, and
19 paleontological resources. Specifically, the proclamation identifies:
20
            [T]he area’s scarce springs and riparian areas such as
21
            Afton Canyon, Chuckwalla Spring, Hummingbird
22          Spring, Barrel Spring, and Fenner Spring [which]
            provide refuges for a wide variety of plants and animals.
23
            The complex network of groundwater underlying the
24          Mojave Trails area has been the subject of past and
            ongoing hydrological study. Underground aquifers feed
25
            springs and seeps that are important for sensitive
26


                                         35
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 36 of 66 Page ID #:36




 1          ecosystems and wildlife, though specific connections are
            not yet well understood.
 2
 3 Id.
 4       105. The Proclamation recognizes the importance of maintaining
 5 sufficient water resources to support the plants and animals that
 6 inhabit these desert lands, and it requires the Secretary of the Interior
 7 to “work with appropriate State officials to ensure the availability of
 8 water resources, including groundwater resources, needed for
 9 monument purposes.” On information and belief, such consultation with
10 the appropriate State officials did not take place regarding the
11 Northern Pipeline application from Cadiz Real Estate, LLC.
12       106. Since establishment of the Monument, studies have been
13 published that detail the complex aquifer underlying the Mojave Trails
14 National Monument and the springs and seeps fed by the aquifer. These
15 springs and seeps provide oases deep in the Mojave Desert which
16 wildlife and vegetation rely on to survive. For example, Bonanza
17 Spring—the largest year-round water source within a thousand square
18 miles, located within the Mojave Trails National Monument, and likely
19 to be affected by the Cadiz Project—supports abundant life such as
20 freshwater snails, tree frogs, desert bighorn sheep, mountain lions,
21 willow trees, and cottonwoods.
22       107. These springs and seeps do not only provide support for the
23 flora and fauna of the Mojave Desert. Since time immemorial, the
24 springs and seeps fed by this aquifer have sustained human life and are
25 part of a sacred landscape. A cultural treasure—this landscape is found
26 through story, song, and ritual, including in the Salt Songs of the


                                        36
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 37 of 66 Page ID #:37




 1 Chemehuevi and Southern Paiute Tribes and in the Birdsongs of the
 2 Cahuilla Tribes. Indeed, the Presidential Proclamation discusses this
 3 cultural significance in establishing Mojave Trails National Monument.
 4 The Proclamation instructs: “The Secretary shall, to the maximum
 5 extent permitted by law and in consultation with Indian tribes, ensure
 6 the protection of Indian sacred sites and cultural sites in the monument
 7 . . . .” Proclamation No. 9395, 81 Fed. Reg. 8371 (February 12, 2016).
 8        108. The designation of Mojave Trails National Monument
 9 immediately codified enhanced protection for the identified “objects of
10 historic or scientific interest” and for the land on which they are found.
11 54 U.S.C. § 320301(a). Once designated as a national monument, those
12 lands must be managed for the purpose of preserving and safeguarding
13 the objects of scientific and historic interest located there. The
14 protection of the identified objects of historic or scientific interest is the
15 paramount purpose for which the land is to be managed.
16        109. Once a national monument has been established, it becomes
17 part of the National Landscape Conservation System. 16 U.S.C. §
18 7202(b)(1)(A).
19        110. Under the NLCSA, the Secretary has additional obligations
20 to manage the system “in a manner that protects the values for which
21 the components of the system were designated.” 16 U.S.C. § 7202(c)(2).
22        111. Additionally, after review by “subject-matter experts on
23 historic preservation, design, cultural resources, and visual impacts,
24 tourism and economic development, highway safety, federal lands, and
25 Native American history and culture,” the stretch of historic Route 66
26 running from Needles to Barstow that passes just north of the Cadiz


                                          37
              COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 38 of 66 Page ID #:38




 1 Project was designated a National Scenic Byway on February 16, 2021.
 2 The accompanying Corridor Management Plan describes the natural
 3 resources in the area as “nationally significant” and describes in detail
 4 the surrounding protected lands and recreational and cultural resources
 5 along this stretch of road.
 6        112. In its administration of federal lands surrounding the Cadiz
 7 Project site, BLM must also comply with the Desert Renewable Energy
 8 Conservation Plan Land Use Plan Amendment (“LUPA”) to the CDCA
 9 Plan. Under the LUPA, BLM seeks to “[c]onserve biological, physical,
10 cultural, social, and scenic resources.” Bureau of Land Mgmt., Desert
11 Renewable Energy Conservation Plan: Executive Summary for the
12 Record of Decision for the Land Use Plan Amendment to the California
13 Desert Conservation Plan, Bishop Resource Management Plan, and
14 Bakersfield Resource Management Plan ES-2 (Sept. 2016). The LUPA’s
15 objectives, among others, are to “[m]aintain natural surface- and
16 ground-water processes” and “[m]aintain hydrogeomorphic processes
17 that create habitat diversity” by “[p]rotect[ing] streams and washes,
18 wetlands, and seasonal wetlands in all watersheds in the planning
19 area.” Bureau of Land Mgmt., Desert Renewable Energy Conservation
20 Plan Land Use Plan Amendment to the California Desert Conservation
21 Area Plan, Bishop Resource Management Plan, and Bakersfield
22 Resource Management Plan 71-72 (Sept. 2016). Additionally, under the
23 LUPA, the “primary goal for groundwater management is to maintain
24 safe yield conditions,” id. at 84, and another objective is to “[a]void
25 groundwater withdrawals that have direct and indirect effects on
26 groundwater-dependent habitats,” id. at 87.


                                         38
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 39 of 66 Page ID #:39




 1           STATUTORY AND REGULATORY FRAMEWORK
 2     1. Federal Land Policy and Management Act (43 U.S.C. §§
          1701 et seq.)
 3
 4        113. FLPMA is a comprehensive statute designed to ensure that
 5 public land administered by BLM is “managed in a manner that will
 6 protect the quality of scientific, scenic, historic, ecological,
 7 environmental, air and atmospheric, water resource, and archeological
 8 values.” 43 U.S.C. § 1701(a)(8).
 9        114. In passing FLPMA, Congress declared it to be the policy of
10 the United States that: (1) “public lands be retained in Federal
11 ownership”; (2) “public lands not previously designated for any specific
12 use . . . be reviewed in accordance with the provisions of [the] Act”; (3)
13 “judicial review of public land adjudication decisions be provided by
14 law”; (4) “the public lands be managed in a manner that will protect the
15 quality of scientific, scenic, historical, ecological, environmental, air and
16 atmospheric, water resource and archeological values”; (5) “the United
17 States receive fair market value of the use of the public lands and their
18 resources”; and (6) “uniform procedures for any disposal of public land .
19 . . be consistent with the prescribed mission of the department or
20 agency involved.” 43 U.S.C. § 1701(a)(1), (3), (6), (8)-(10).
21        115. FLPMA prescribes multiple directives to the Secretary of the
22 Interior including that the Secretary: (1) manage the public lands
23 “through easements, permits, leases, licenses, published rules, or other
24 instruments as the Secretary deems appropriate,” 43 U.S.C. § 1732(b);
25 (2) “take any action necessary to prevent unnecessary or undue
26 degradation of the lands,” 43 U.S.C. § 1732(b); (3) “prepare and


                                          39
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 40 of 66 Page ID #:40




 1 maintain on a continuing basis an inventory of all public lands and
 2 their resource and other values,” 43 U.S.C. § 1711(a); and (4) “ascertain
 3 the boundaries of the public lands,” 43 U.S.C. § 1711(b).
 4       116. FLPMA authorizes the Secretary of the Interior “to grant,
 5 issue, or renew rights-of-way over, upon, under, or through” land
 6 administered by BLM for, among other things, “pipelines . . . for the . . .
 7 transportation or distribution of water.” 43 U.S.C. § 1761 (a)(1).
 8       117. FLPMA provides that “no right-of-way for the purposes
 9 listed in this subchapter shall be granted, issued, or renewed over,
10 upon, under, or through such lands except under and subject to the
11 provision, limitations, and conditions of this subchapter.” 43 U.S.C. §
12 1770(a).
13       118. FLPMA prohibits BLM from authorizing or allowing anyone
14 to construct or operate a water pipeline on federal public land within its
15 jurisdiction unless: (1) BLM grants a right-of-way in accordance with
16 the procedural and substantive provisions of FLPMA; or (2) the water
17 pipeline falls within the scope of a right-of-way granted by the United
18 States prior to FLPMA’s enactment. See 43 U.S.C. § 1770(a).
19       119. Regulations promulgated by the Secretary of the Interior
20 under FLPMA make clear that:
21          [An applicant] must have a grant under this part when
            you plan to use public lands for systems or facilities over,
22
            under, on, or through public lands. These include, but are
23          not limited to . . . pipelines . . . and other systems which
            impound, store, transport, or distribute water.
24
25 43 C.F.R. § 2801.9(a)(1).
26       120. Prior to obtaining a right-of-way for a water pipeline under


                                        40
              COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 41 of 66 Page ID #:41




 1 FLPMA, the applicant must submit substantial analysis, and the
 2 Secretary of the Interior, acting through BLM, must make a number of
 3 findings. For example, “prior to granting or issuing a right-of-way . . .
 4 for a new project which may have a significant impact on the
 5 environment,” BLM “shall require the applicant to submit a plan for
 6 construction, operation, and rehabilitation for such right-of-way which
 7 shall comply with stipulations or with regulations issued by that
 8 Secretary, including the terms and conditions required under section
 9 1765 of this title.” 43 U.S.C. § 1764(d).
10        121. When granting rights-of-way, BLM is authorized to include
11 terms, conditions, and stipulations it determines to be in the public
12 interest, which may include modifying the proposed use or changing the
13 route or location of the proposed facilities. 43 C.F.R. § 2805.10(a)(1).
14        122. Additionally, in order to protect “historical, scenic,
15 archeological, environmental, biological, cultural, scientific, educational,
16 recreational, and economic resources” in the California desert, Congress
17 established the 25-million-acre California Desert Conservation Area
18 (“CDCA”). 43 U.S.C. § 1781(a). Congress required the Secretary to
19 prepare a management plan for the CDCA which would account for
20 “maintenance of environmental quality [and] rights-of-way.” 43 U.S.C. §
21 1781(d).
22        123. The CDCA was subsequently amended by multiple other
23 regional planning endeavors, including the Northern and Eastern
24 Colorado Desert Coordinated Management Plan (“NECO Plan”), the
25 West Mojave Plan (“WEMO Plan”), and the Desert Renewable Energy
26 Conservation Plan (“DRECP”) and its accompanying LUPA.


                                         41
              COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 42 of 66 Page ID #:42




 1        124. Under the DRECP, BLM must also comply with the
 2 groundwater Conservation Management Actions (“CMAs”) including,
 3 but not limited to, the LUPA-SW-23. According to the LUPA-SW-23:
 4
            A Water (Groundwater) Supply Assessment shall be
 5          prepared in conjunction with the activity’s NEPA
            analysis and prior to an approval or authorization. This
 6
            assessment must be approved by the BLM in
 7          coordination with USFWS, CDFW, and other agencies, as
            appropriate, prior to the development, extraction,
 8
            injection, or consumptive use of any water resource. The
 9          purpose of the Water Supply Assessment is to determine
            whether over-use or over-draft conditions exist within the
10
            project basin(s), and whether the project creates or
11          exacerbates these conditions. The Assessment shall
            include an evaluation of existing extractions, water
12
            rights, and management plans for the water supply in the
13          basin(s) (i.e., cumulative impacts), and whether these
            cumulative impacts (including the proposed project) can
14
            maintain existing land uses as well as existing aquatic,
15          riparian, and other water-dependent resources within
            the basin(s).
16
17        125. In deciding whether to grant a right-of-way, BLM must
18 comply with the existing land and resource management plans,
19 including the CDCA Plan, as amended by the NECO Plan, the WEMO
20 Plan, and the DRECP.
21     2. National Historic Preservation Act (54 U.S.C. §§ 300101 et
22        seq.)

23        126. The NHPA was enacted by Congress to preserve historical
24 sites as, “historic properties significant to the Nation’s heritage are
25 being lost or substantially altered, often inadvertently, with increasing
26 frequency.” National Historic Preservation Act of 1966, Pub. L. No. 96–


                                         42
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 43 of 66 Page ID #:43




 1 515, sec. 101(a), § 1(b)(3), 94 Stat 2987. To accomplish this goal, the
 2 NHPA states that the Federal Government should “contribute to the
 3 preservation of non-federally owned prehistoric and historic resources
 4 and give maximum encouragement to organizations and individuals
 5 undertaking preservation by private means.” 54 U.S.C. § 300101(4).
 6        127. The heads of Federal departments are required under the
 7 NHPA to “take into account” the effect of an undertaking on any
 8 “historic property.” 54 U.S.C. § 306108. A “historic property” is defined
 9 as, “any prehistoric or historic district, site, building, structure, or
10 object included on, or eligible for inclusion on, the National Register . . .
11 .” 54 U.S.C. § 300308. Department heads must also provide a
12 “reasonable opportunity” for the ACHP to comment on the undertaking.
13 54 U.S.C. § 306108. An undertaking is anything a Federal agency has
14 discretionary decision-making authority to do or allow to be done. 54
15 U.S.C. § 300320.
16        128. To comply with Section 306108, a Federal agency must not
17 only consider the effects of a federal undertaking on historic resources it
18 administers, but also consider the effects of the undertaking on historic
19 properties located on state or private land. 36 C.F.R. § 800.5. The ACHP
20 can “promulgate regulations as it considers necessary” to implement
21 Section 306108. 54 U.S.C. § 304108. It does this by establishing
22 national Programmatic Agreements.
23        129. In order to meet its obligations under the NHPA, BLM
24 developed a national Programmatic Agreement. That agreement was
25 signed by BLM, the ACHP, and the National Conference of State
26 Historic Preservation Officers. The agreement also defines how each


                                         43
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 44 of 66 Page ID #:44




 1 BLM State Office will work with its SHPO to protect and restore
 2 historic properties and sites.
 3        130. The Protocol states in Section 1.1 that BLM and the SHPOs
 4 “mutually agree” to meet their responsibilities under the NHPA
 5 through the Protocol instead of following the procedure in 36 C.F.R. §
 6 800.3 through 800.7 for “many undertakings.”
 7        131. Unless limited by Section 8.1, or an agreement is reached
 8 between both BLM and the SHPO, the Protocol applies to all “programs,
 9 funding initiatives, actions or decisions under the statutory or
10 regulatory authority of BLM that, regardless of land ownership, may
11 affect historic properties.” Protocol Section 1.2.
12        132. The BLM Field Manager is required to consult formally with
13 the SHPO, “(a) in any situations that meet thresholds for SHPO review,
14 as defined in this Protocol (Stipulation 8.1); (b) when there is a finding
15 of an adverse effect to a historic property; and (c) in the event of
16 unresolved disagreement between the BLM [Cultural Resource] Staff
17 and the [Field Manager].” Protocol Section 2.2(B)(a)-(c).
18        133. BLM is also required to solicit Tribal input during the
19 planning stages of an undertaking “through the public participation
20 opportunities afforded by the BLM’s land use planning and NEPA
21 review processes, government‐to‐government consultation, and in the
22 development of BLM/Tribal protocol agreements,” especially if there are
23 potential effects on culturally significant sites. Protocol Section 3.5; see
24 36 C.F.R. § 800.2(c)(2).
25        134. If a Tribe has made it known to the BLM Field Manager that
26


                                         44
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 45 of 66 Page ID #:45




 1 they attach religious and cultural significance to a historic property
 2 that is subject to Section 106 review by the SHPO, BLM is required to
 3 seek “concurrence.” Protocol Section 3.6. If the Tribe disagrees with the
 4 BLM’s findings, it may, within a 30‐day review period, specify the
 5 reasons for disagreeing with the finding and request the ACHP to
 6 review and object to the findings pursuant to 36 C.F.R. § 800.5(c)(2)(iii).
 7 Id.
 8       135. Though BLM Field Office Cultural Resource Staff may
 9 determine that any specific undertaking subsumed under the list of
10 Class B undertakings qualifies as an exempt undertaking that does not
11 need further review or consultation, there are exceptions. 5.1(B) of the
12 Protocol specifically states:
13
            [S]hould an objection by the public arise to a Class B
14          exempt undertaking prior to implementation, the Field
            Office shall consult with the objecting party and the
15
            SHPO for not more than 30 calendar days following
16          receipt to resolve the objection. If the objection is resolved
            within this timeframe, the parties shall proceed in
17
            accordance with the terms of that resolution. If the
18          objection cannot be resolved within this time frame, and
            the Field Office and the SHPO have not agreed to extend
19
            the consultation period, the Field Office shall submit the
20          disputed exemption for review by the SHPO either under
            this Protocol or under 36 CFR § 800.
21
22       136. Once there has been an objection to the use of a Class B
23 exemption, BLM must consult with the SHPO to determine if the
24 exemption is correctly applied. Protocol Section 5.1(b). If the review is
25 governed by the C.F.R., then adverse effects would be analyzed by the
26


                                         45
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 46 of 66 Page ID #:46




 1 SHPO under 36 C.F.R. § 800.
 2       137. In addition to the exceptions in Section 5.1 that trigger
 3 SHPO review:
 4
               The BLM shall initiate formal consultation with the
 5
               SHPO in the following situations to determine whether
 6             or not to follow the procedures set forth in 36 CFR § 800
               instead of continuing under the Protocol. In these
 7
               threshold circumstances, the BLM and the SHPO may
 8             agree to continue proceeding under the Protocol if both
               parties agree that the details of a specific undertaking
 9
               merit staying under the Protocol or if the BLM and SHPO
10             agree to specific conditions that allow the review to stay
               under the Protocol.
11
12       138. SHPO review is triggered if there is a written objection by a
13 tribal group, or the public, to the application of a Class B exemption to
14 an undertaking. Protocol Section 8.1(P).
15       139. Additionally, under 36 C.F.R. § 800, the ACHP may elect to
16 enter a specific Section 106 review in various circumstances, such as if
17 there is a potential for procedural problems due to “substantial public
18 controversy that is related to historic preservation issues.” 36 C.F.R. §
19 800(c)(3), Appx. A.
20       140. Finally, BLM erred in relying on the “independent utility”
21 standard, commonplace in NEPA jurisprudence, in its NHPA Section
22 106 review analysis.
23       ///
24       ///
25       ///
26


                                          46
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 47 of 66 Page ID #:47




 1     3. National Environmental Policy Act (42 U.S.C. §§ 4321 et
          seq.)
 2
 3        141. NEPA is “intended to ensure Federal agencies consider the
 4 environmental impacts of their actions in the decision-making process.”
 5 40 C.F.R. § 1500.1(a). It “establishes the national environmental policy
 6 of the Federal Government to use all practicable means and measures
 7 to foster and promote the general welfare, create and maintain
 8 conditions under which man and nature can exist in productive
 9 harmony, and fulfill the social, economic and other requirements of
10 present and future generations of Americans.” Id. NEPA regulations
11 are “intended to ensure that relevant environmental information is
12 identified and considered early in the process in order to ensure
13 informed decision making by Federal agencies.” 40 C.F.R. § 1500.1(b).
14        142. NEPA requires Federal agencies to prepare a “detailed
15 statement”—an environmental impact statement (EIS)—for all “major
16 Federal actions significantly affecting the quality of the human
17 environment.” 42 U.S.C. § 4332(C). An EIS must, in part, describe: (1)
18 “the environmental impact of the proposed action”; (2) “any adverse
19 environmental effects which cannot be avoided”; (3) “alternatives to the
20 proposed action”; and (4) “any irreversible and irretrievable
21 commitments of resources which would be involved in the proposed
22 action should it be implemented.” 42 U.S.C. § 4332(C)(i)-(iii) , (v). The
23 environmental impacts that require analysis under NEPA are far
24 broader than just those affecting the ecosystem itself; such effects
25 include “ecological (such as the effects on natural resources and on the
26 components, structures, and functioning of affected ecosystems),


                                         47
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 48 of 66 Page ID #:48




 1 aesthetic, historic, cultural, economic, social, or health” impacts. 40
 2 C.F.R. § 1508.8(b).
 3       143. NEPA implementing regulations define a “major federal
 4 action” as one “with effects that may be major and which are potentially
 5 subject to Federal control and responsibility.” 40 C.F.R. § 1508.18.
 6       144. NEPA implementing regulations further prescribe that:
 7
            Federal actions tend to fall within one of the following
 8          categories: . . . . (2) Adoption of formal plans, such as
            official documents prepared or approved by federal
 9
            agencies which guide or prescribe alternative uses of
10          Federal resources, upon which future agency actions will
            be based. . . . (4) Approval of specific projects . . . [which]
11
            include actions approved by permit or other regulatory
12          decision as well as federal and federally assisted
            activities.
13
14 40 C.F.R. § 1508.18(b)(2), (4) (emphasis added).
15       145. The Department of the Interior Manual indicates that:
16
            An EIS level analysis should be completed when an
17          action meets either of the two following criteria. (1) If the
            impacts of a proposed action are expected to be
18
            significant; or (2) In circumstances where a proposed
19          action is directly related to another action(s), and
            cumulatively the effects of the actions taken together
20
            would be significant, even if the effects of the actions
21          taken separately would not be significant.
22 Dep’t of Interior, 516 DM 11, Departmental Manual, Chapter 11:
23 Managing the NEPA Process--Bureau of Land Management, 11.8(A)
24 (Dec. 10, 2020).
25       146. The Department of the Interior Manual states that “[r]ights-
26


                                          48
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 49 of 66 Page ID #:49




 1 of-way for . . . pipelines” will normally require the preparation of an
 2 EIS. Id. at 11.8(B)(5)(b).
 3       147. Under the CEQ guidelines, agencies may also designate a
 4 list of actions that usually do not have a significant effect on the
 5 environment as categorical exclusions. 40 C.F.R. § 1508.4. Under its
 6 current guidelines, the Department of the Interior has a categorical
 7 exclusion for “[g]rants of right-of-way wholly within the boundaries of
 8 other compatibly developed rights-of-way.” Dep’t of Interior, 516 DM 11,
 9 Departmental Manual, Chapter 11: Managing the NEPA Process--
10 Bureau of Land Management, 11.9(E)(12) (Dec. 10, 2020).
11       148. Where an agency designates an action as falling under a
12 categorical exclusion, the agency must account for extraordinary
13 circumstances where “a normally excluded action may have a
14 significant environmental effect.” 40 C.F.R. § 1508.4. According to the
15 procedure outlined in the Department of the Interior’s Departmental
16 Manual, Chapter 11: Managing the NEPA Process--Bureau of Land
17 Management, the following extraordinary circumstances must be
18 considered before an action is categorically excluded:
19          (a) Have significant impacts on public health or safety.
            (b) Have significant impacts on such natural resources
20
            and unique geographic characteristics as historic or
21          cultural resources; park, recreation or refuge lands;
            wilderness areas; wild or scenic rivers; national natural
22
            landmarks; sole or principal drinking water aquifers;
23          prime farmlands; wetlands (EO 11990); floodplains (EO
            11988); national monuments; migratory birds; and other
24
            ecologically significant or critical areas.
25          (c) Have highly controversial environmental effects or
            involve unresolved conflicts concerning alternative uses
26


                                        49
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 50 of 66 Page ID #:50




 1          of available resources [NEPA section 102(2)(E)].
            (d) Have highly uncertain and potentially significant
 2
            environmental effects or involve unique or unknown
 3          environmental risks.
            (e) Establish a precedent for future action or represent a
 4
            decision in principle about future actions with potentially
 5          significant environmental effects.
            (f) Have a direct relationship to other actions with
 6
            individually insignificant but cumulatively significant
 7          environmental effects.
            (g) Have significant impacts on properties listed, or
 8
            eligible for listing, on the National Register of Historic
 9          Places as determined by the bureau.
            (h) Have significant impacts on species listed, or proposed
10
            to be listed, on the List of Endangered or Threatened
11          Species or have significant impacts on designated Critical
            Habitat for these species.
12
            (i) Violate a Federal law, or a State, local, or tribal law or
13          requirement imposed for the protection of the
            environment.
14
            (j) Have a disproportionately high and adverse effect on
15          low income or minority populations (EO 12898).
            (k) Limit access to and ceremonial use of Indian sacred
16
            sites on Federal lands by Indian religious practitioners or
17          significantly adversely affect the physical integrity of
            such sacred sites (EO 13007).
18
            (l) Contribute to the introduction, continued existence, or
19          spread of noxious weeds or non-native invasive species
            known to occur in the area or actions that may promote
20
            the introduction, growth, or expansion of the range of
21          such species (Federal Noxious Weed Control Act and EO
            13112).
22
23 43 C.F.R. § 46.215(a)-(l).
24        149. Specifically, an agency is required to consider whether an
25 action will “have significant impacts on properties listed or eligible for
26 listing, on the National Register of Historic Places as determined by the


                                         50
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 51 of 66 Page ID #:51




 1 bureau.” 43 C.F.R. § 46.215(g). When conducting its Section 106 review
 2 under the NHPA, BLM must evaluate the adverse effects on properties
 3 listed on the National Register of Historic Places, per 36 C.F.R. § 800.5.
 4 Thus, a full NHPA review serves to inform the BLM’s determination as
 5 to the presence of this extraordinary circumstance.
 6       150. An informed review of extraordinary circumstances is of the
 7 utmost importance under NEPA as the BLM’s own manual instructs: “If
 8 there is uncertainty about whether one or more of the extraordinary
 9 circumstances apply, we recommend that you prepare an EA to
10 determine whether an EIS is required.” Bureau of Land Mgmt., H-1790-
11 1, National Environmental Policy Act Handbook 19 (2008).
12       151. According to the BLM’s Permanent Instruction
13 Memorandum 2018-023, when conducting a NEPA analysis, the agency
14 considers not just the action at hand, but also “connected actions.”
15 Bureau of Land Mgmt., PIM 2018-023, Analysis of Connected Actions
16 under the National Environmental Policy Act (Sept. 9, 2018). The
17 Permanent Instruction Memorandum states:
18          Connected actions are those proposed Federal actions
            that are “closely related” and “should be discussed” in the
19
            same NEPA document (40 CFR 1508.25 (a)(1)). Proposed
20          actions are connected if they automatically trigger other
            actions that may require an environmental impact
21
            statement; cannot or will not proceed unless other actions
22          are taken previously or simultaneously; or if the actions
            are interdependent parts of a larger action and depend
23
            upon the larger action for their justification (40 CFR
24          1508.25 (a)(1)). Connected actions are limited to Federal
            actions that are currently proposed (ripe for decision).
25
            Actions that are not yet proposed are not connected
26


                                        51
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 52 of 66 Page ID #:52




 1          actions but may need to be analyzed in the cumulative
            effects analysis if they are reasonably foreseeable.
 2
 3 Id.
 4        152. When assessing whether two actions are “connected actions”
 5 under NEPA, a court may ask whether the projects have independent
 6 utility. Great Basin Mine Watch v. Hankins, 456 F.3d 955, 969 (9th Cir.
 7 2006). Under the independent utility test, a court will ask “whether
 8 ‘each of two projects would have taken place with or without the other
 9 and thus [have] independent utility.’” Id. If a court finds that two
10 actions have independent utility, then a court will not consider them to
11 be “connected” under NEPA within the scoping outlined under 40 CFR §
12 1508.25. Id. at 968-69. To determine whether two projects have
13 independent utility, a court will look to whether each project is the but-
14 for cause of the other. See id. at 969.
15        153. Non-federal actions, however, must be considered in a NEPA
16 review, as the BLM’s Permanent Instruction Memorandum instructs:
17          [I]f the non-Federal action or its effects can be prevented
            or modified by BLM decision-making, then the effects of
18
            the non-Federal action are properly considered indirect
19          effects of the BLM action and must be analyzed as effects
            of the BLM action (40 CFR 1508.7, 40 CFR 1508.25(c))
20
            (see section 6.8.2, Direct and Indirect Effects). Effects of
21          the non-Federal action that cannot be prevented or
            modified by BLM decision making may still need to be
22
            analyzed in the cumulative effects analysis for BLM
23          action, if they have a cumulative effect together with the
            effects of the BLM action (see section 6.8.3 Cumulative
24
            Effects).
25
26


                                         52
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 53 of 66 Page ID #:53




 1 Bureau of Land Mgmt., PIM 2018-023, Analysis of Connected Actions
 2 under the National Environmental Policy Act (Sept. 9, 2018) (emphasis
 3 added).
 4       154. Under BLM’s governing regulations, it is required to
 5 consider an action’s relationship to “other actions with individually
 6 insignificant but cumulatively significant environmental effects” when
 7 engaged in its extraordinary circumstance analysis. 43 CFR § 46.215(f).
 8 When assessing these cumulative effects, BLM must consider both
 9 federal and non-federal actions. Ctr. for Biological Diversity v. Salazar,
10 706 F.3d 1085, 1097 (9th Cir. 2013); City of Burien v. Elwell, 790 F.
11 App'x 857, 859 (9th Cir. 2019). In this analysis, the agency is required
12 to consider “reasonably foreseeable future actions.” City of Burien v.
13 Elwell, 790 F. App'x 857, 859 (9th Cir. 2019). “[P]rojects need not be
14 finalized before they are reasonably foreseeable.” N. Plains Res.
15 Council, Inc. v. Surface Transp. Bd., 668 F.3d 1067, 1078 (9th Cir.
16 2011).
17     4. Administrative Procedure Act (5 U.S.C. §§ 701–706)
18       155. The APA, 5 U.S.C. §§ 701-706, provides a cause of action to
19 challenge any final agency action taken pursuant to any statute where
20 the action is made reviewable by that statute, or where there is no other
21 adequate remedy in a court. 5 U.S.C. § 704.
22       156. An agency action is final if: (1) “the action mark[s] the
23 consummation of the agency’s decision making process[,]it must not be
24 of a merely tentative or interlocutory nature; and (2) the action [is] one
25 by which rights or obligations have been determined, or from which
26


                                        53
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 54 of 66 Page ID #:54




 1 legal consequences will flow.” Bennett v. Spear, 520 U.S. 154, 177-78
 2 (1997) (internal citations and quotations omitted).
 3        157. Under the APA, a reviewing court shall set aside agency
 4 actions, findings, or conclusions when they are arbitrary, capricious, an
 5 abuse of discretion, or otherwise not in accordance with law, or when
 6 they are adopted “without observance of procedure required by law.” 5
 7 U.S.C. § 706(2)(A), (D).
 8        158. An agency action is arbitrary and capricious if the agency
 9 “relied on factors which Congress has not intended it to consider,
10 entirely failed to consider an important aspect of the problem, offered
11 an explanation for its decision that runs counter to the evidence before
12 the agency,” or if the agency’s decision “is so implausible that it could
13 not be ascribed to a difference in view or the product of agency
14 expertise.” Motor Vehicle Mfr. Ass’n v. State Farm Mut. Auto. Ins. Co.,
15 463 U.S. 29, 43 (1983). Moreover, “an agency changing its course” is
16 “obligated to supply a reasoned analysis for the change” beyond what
17 would be required if the agency were operating on a clean slate. Id. at
18 42.
19        159. The APA also authorizes a reviewing court to compel agency
20 action that is unlawfully withheld. 5 U.S.C. § 706(1).
21        ///
22        ///
23        ///
24        ///
25        ///
26        ///


                                         54
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 55 of 66 Page ID #:55




 1                  PLAINTIFFS’ CLAIMS FOR RELIEF
 2        CLAIM 1 – VIOLATIONS OF NHPA (APA & NHPA)
 3        160. Each allegation above is incorporated by reference as if fully
 4 set forth herein.
 5        161. This claim for relief challenges Defendant BLM’s violations
 6 of the NHPA and its implementing regulations in granting a right-of-
 7 way for the Northern Pipeline. Defendant BLM’s grant of a FLPMA
 8 Title V right-of-way to Cadiz Real Estate, LLC is a “final agency action
 9 for which there is no other adequate remedy in a court” within the
10 meaning of the APA. 5 U.S.C. § 704.
11        162. The NALC and NPCA bring this claim pursuant to the
12 judicial review provisions of the APA, 5 U.S.C. § 706.
13        163. Section 106 of the NHPA requires Federal agencies to
14 consider the effects on historic properties of projects they carry out,
15 assist, fund, permit, license, or approve throughout the country. 36
16 C.F.R. § 800.16(y). If a federal or federally-assisted project has the
17 potential to affect historic properties, a Section 106 review must take
18 place. Id. at § 800.1(a).
19        164. The Protocol provides the updated procedures by which the
20 BLM will typically meet its NHPA Section 106 responsibilities in the
21 state of California, to the satisfaction of the SHPO.
22        165. Defendant BLM failed to conduct a full Section 106 review
23 for the Northern Pipeline right-of-way application from Cadiz Real
24 Estate, LLC, instead issuing an NHPA categorical exemption for
25 “[i]ssuance of permits, leases, and rights‐of‐way where no surface or
26


                                         55
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
        Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 56 of 66 Page ID #:56




 1 resource disturbance is authorized, that have no potential for adverse
 2 effects, and that do not have the potential to affect access to or use of
 3 resources by American Indians.” Protocol Appendix A, Class B Activity
 4 8.
 5         166. Defendant BLM justified its use of the B-8 categorical
 6 exemption asserting that that the Northern Pipeline right-of-way
 7 application was “not linked to the use of the groundwater under private
 8 lands held by Cadiz,” and thus had “no potential to cause an adverse
 9 effect to historic properties.”
10         167. When presented with the NALC and NPCA’s formal
11 objection to the use of an NHPA categorical exemption, BLM reiterated
12 its previous justification, and deferred to the authority of 36 C.F.R. 800
13 as governing, rather than the Protocol previously relied upon, in order
14 to conclude that BLM had “no further obligations under Section 106.”
15         168. The NALC and NPCA objections to BLM’s use of a
16 categorical exemption triggered additional obligations under the
17 Protocol regarding the Section 106 review process, including the
18 requirement for consultation with the objecting parties and the SHPO
19 to attempt to resolve the objection. In writings to BLM that went
20 unanswered, the California SHPO and the ACHP raised several issues
21 with the BLM’s Section 106 compliance.
22         169. As the SHPO and the ACHP explained, BLM failed to: (1)
23 provide adequate supporting documentation for its determination that
24 the right-of-way was not linked to the Cadiz Project; (2) engage in
25 adequate consultation with tribal entities; (3) come to a required
26 agreement with the SHPO over resolution of the NALC’s and NPCA’s


                                          56
              COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 57 of 66 Page ID #:57




 1 objection, and any further Section 106 review; and (4) provide a
 2 reasoned explanation for its abrupt shift in process from the Protocol to
 3 36 C.F.R. § 800 regulations, for the apparent purpose of avoiding
 4 further consultation necessitated under the Protocol.
 5        170. Defendant BLM violated the NHPA by failing to complete
 6 the necessary Section 106 review for the Northern Pipeline right-of-way
 7 application, ignoring the potential for adverse effects to historic
 8 properties that demonstrate that the use of a B-8 categorical exemption
 9 is erroneous. This misapplication of the exemption was based on the
10 faulty assertion that the Northern Pipeline was “not linked to the use of
11 the groundwater” by the Cadiz Project. Defendant BLM’s assertion is
12 inaccurate, unsupported, and contradicted by the facts. Defendants
13 have therefore failed to provide adequate, reasonable, and sufficient
14 justifications for their actions.
15        171. Defendant BLM also failed to comply with its NHPA
16 obligations through the numerous procedural issues identified by the
17 SHPO and the ACHP, to which BLM failed to meaningfully respond.
18        172. Defendant BLM has impermissibly “entirely failed to
19 consider an important aspect of the problem,” has “offered an
20 explanation for its decision that runs counter to the evidence before the
21 agency,” and its decision “is so implausible that it could not be ascribed
22 to a difference in view or the product of agency expertise.” See Motor
23 Vehicle Mfr. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
24 (1983).
25        173. These failures on the part of Defendants constitute acts
26 which are “arbitrary, capricious, an abuse of discretion, or otherwise not


                                         57
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 58 of 66 Page ID #:58




 1 in accordance with law” within the meaning of the APA—exactly the
 2 type of “agency actions, findings, and conclusions” which the courts
 3 must “hold unlawful and set aside.” 5 U.S.C. § 706(2)(A).
 4        CLAIM 2 – VIOLATIONS OF NEPA (APA & NEPA)
 5        174. Each allegation above is incorporated by reference as if fully
 6 set forth herein.
 7        175. This claim for relief challenges Defendant BLM’s violations
 8 of NEPA and its implementing regulations in granting a right-of-way
 9 for the Northern Pipeline. Defendant BLM’s grant of a FLPMA Title V
10 right-of-way to Cadiz Real Estate, LLC is a “final agency action for
11 which there is no other adequate remedy in a court” within the meaning
12 of the APA. 5 U.S.C. § 704.
13        176. The NALC and NPCA bring this claim pursuant to the
14 judicial review provisions of the APA, 5 U.S.C. § 706.
15        177. NEPA requires Federal agencies to prepare an EIS for all
16 “major federal actions significantly affecting the quality of the human
17 environment” 42 U.S.C. § 4332(C). An EIS must describe “any
18 irreversible and irretrievable commitments of resources which would be
19 involved in the proposed action should it be implemented.” 42 U.S.C. §
20 4332(C)(v). NEPA implementing regulations list among federal actions
21 the “[a]pproval of specific projects . . . [which] include actions approved
22 by permit or other regulatory decision as well as federal and federally
23 assisted activities.” 40 C.F.R. § 1508.18(b)(4).
24        178. Interior Department guidance states that EIS-level analysis
25 should be completed “[i]n circumstances where a proposed action is
26


                                         58
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 59 of 66 Page ID #:59




 1 directly related to another action(s), and cumulatively the effects of the
 2 actions taken together would be significant, even if the effects of the
 3 actions taken separately would not be significant.” Dep’t of Interior, 516
 4 DM 11, Departmental Manual, Chapter 11: Managing the NEPA
 5 Process--Bureau of Land Management, 11.8(A) (Dec. 10, 2020). The
 6 Interior Manual specifies that “[r]ights-of-way for . . . pipelines” will
 7 normally require the preparation of an EIS. Id. at 11.8(B)(5)(b).
 8        179. Defendant BLM did not conduct an EIS-level analysis of the
 9 Northern Pipeline right-of way application from Cadiz Real Estate,
10 LLC, instead issuing a NEPA categorical exclusion for “[g]rants of right-
11 of-way wholly within the boundary of other compatibly developed
12 rights-of-way.” Id. at 11.9(E)(12).
13        180. In order to issue the E-12 categorical exclusion, BLM ignored
14 the presence of at least five “extraordinary circumstances” related to the
15 effects of the associated Cadiz Project: (1) “significant impacts on . . .
16 natural resources”; (2) “highly controversial environmental effects”; (3)
17 “highly uncertain . . . unique or unknown environmental risk”; (4)
18 “significant impacts on . . . Endangered or Threatened Species”; and (5)
19 “[v]iolat[ions of] a Federal law, or a State, local, or tribal law or
20 requirement imposed for the protection of the environment.” 43 C.F.R. §
21 46.215(b)-(d), (h)-(i).
22        181. In finding the circumstance contemplated by 43 C.F.R. §
23 46.215(i) was not present, Defendant BLM stated: “The FLPMA ROW
24 conform [sic] to the CDCA, as amended . . . .” DOI-BLM-CA-D090-2021-
25 0005-CX. However, Defendant BLM failed to meaningfully explain how
26 the Northern Pipeline Title V FLMPA right-of-way-grant conforms with


                                         59
              COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 60 of 66 Page ID #:60




 1 the CDCA, as amended. The CDCA, as amended, includes the DRECP
 2 and its LUPA. Here, the Northern Pipeline and the associated Cadiz
 3 Project is contrary to the LUPA’s objectives.
 4        182. Under the LUPA, Defendant BLM’s objectives in managing
 5 the federal lands surrounding Cadiz, Inc. holdings include to (1)
 6 “[m]aintain natural surface- and ground-water processes”; (2)
 7 “[m]aintain hydrogeomorphic processes that create habitat diversity”;
 8 (3) and “[a]void groundwater withdrawals that have direct and indirect
 9 effects on groundwater-dependent habitats.” Bureau of Land Mgmt.,
10 Desert Renewable Energy Conservation Plan Land Use Plan
11 Amendment to the California Desert Conservation Area Plan, Bishop
12 Resource Management Plan, and Bakersfield Resource Management
13 Plan 71-72, 87 (Sept. 2016).
14        183. Defendant BLM failed to provide sufficient grounds or
15 explain the basis for its application of a categorical
16 exclusion. In the December 11, 2020 document, DOI-BLM-CA-D090-
17 2021-0005-CX, that approved the use of a categorical exclusion, BLM
18 only addressed the Northern Pipeline FLPMA right-of-way's connection
19 to the existing Mineral Leasing Act right-of-way. BLM failed to explain
20 why the Northern Pipeline right-of-way was not connected to the Cadiz
21 Project. In fact, BLM failed to make any mention of the Cadiz Project in
22 that document.
23        184. Defendant BLM conducted no analysis of cumulative effects
24 as they relate to the Cadiz Project in its conclusion that no
25 extraordinary circumstances were present, instead assessing the
26


                                         60
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 61 of 66 Page ID #:61




 1 cumulative effects only of the Northern Pipeline’s connection to the
 2 previously granted right-of-way under the Mineral Leasing Act.
 3        185. Defendant BLM violated NEPA by failing to conduct the
 4 necessary EIS-level analysis for the Northern Pipeline right-of-way
 5 application, ignoring the presence of extraordinary circumstances that
 6 show the use of an E-12 categorical exclusion was erroneous. BLM’s
 7 misuse of this categorical exclusion was based on the faulty assertion
 8 that the Northern Pipeline had no “direct relationship” to the Cadiz
 9 Project or “other actions with individually insignificant, but
10 cumulatively significant, environmental effects.” DOI-BLM-CA-D090-
11 2021-0005-CX. That assertion is inaccurate, unsupported, and
12 contradicted by the facts. BLM failed to mention the Cadiz Project in its
13 categorical exclusion approval for the Northern Pipeline right-of-
14 way application. Under the APA, Defendant BLM was required to
15 provide a reasoned explanation at the time of its decision and cannot
16 justify its determination with a post hoc rationalization. Defendants
17 have therefore failed to provide adequate, reasonable, and sufficient
18 justifications for their actions.
19        186. Even under Defendants’ self-imposed truncated analysis,
20 BLM unlawfully abandoned its NEPA obligation to properly assess the
21 Northern Pipeline’s “direct relationship to other actions . . . with
22 cumulative significant environmental effects” regarding the Cadiz
23 Project, another listed extraordinary circumstance. 43 C.F.R. §
24 46.215(f).
25        187. In the face of so many possible extraordinary circumstances,
26 even under the lenient analytical lens BLM sought to employ,


                                         61
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 62 of 66 Page ID #:62




 1 Defendants have an obligation to proceed with further environmental
 2 review of the Northern Pipeline right-of-way application, up to and
 3 including an EIS, all of which BLM failed to do.
 4        188. Defendant BLM has impermissibly “entirely failed to
 5 consider an important aspect of the problem,” has “offered an
 6 explanation for its decision that runs counter to the evidence before the
 7 agency,” and its decision “is so implausible that it could not be ascribed
 8 to a difference in view or the product of agency expertise.” See Motor
 9 Vehicle Mfr. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
10 (1983).
11        189. These failures on the part of Defendants constitute acts
12 which are “arbitrary, capricious, an abuse of discretion, or otherwise not
13 in accordance with law” within the meaning of the APA—exactly the
14 type of “agency actions, findings, and conclusions” which the courts
15 must “hold unlawful and set aside.” 5 U.S.C. § 706(2)(A).
16        CLAIM 3 – VIOLATION OF FLPMA (APA & FLPMA)
17        190. Each allegation above is incorporated by reference as if fully
18 set forth herein.
19        191. This claim for relief challenges Defendant BLM’s violation of
20 its stewardship obligations under FLPMA and its implementing
21 regulations by granting a right-of-way for the Northern Pipeline.
22 Defendant BLM’s grant of a FLPMA Title V right-of-way to Cadiz Real
23 Estate, LLC is a “final agency action for which there is no other
24 adequate remedy in a court” within the meaning of the APA. 5 U.S.C. §
25 704.
26


                                        62
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 63 of 66 Page ID #:63




 1        192. The NALC and NPCA bring this claim pursuant to the
 2 judicial review provisions of the APA, 5 U.S.C. § 706.
 3        193. FLPMA requires BLM to manage the lands within its
 4 jurisdiction “in a manner that will protect the quality of scientific,
 5 scenic, historic, ecological, environmental, air and atmospheric, water
 6 resource, and archeological values.” 43 U.S.C. § 1701(a)(8). Under this
 7 obligation, BLM is prohibited from authorizing or allowing anyone to
 8 construct or operate a water pipeline on federal public land under its
 9 purview, unless newly requested rights-of-way are granted in
10 accordance with the procedural and substantive provisions of FLPMA.
11 43 U.S.C. § 1770(a).
12        194. In evaluating such applications for rights-of-way under
13 FLPMA, BLM must account for the “maintenance of environmental
14 quality” as dictated by the management plan for the CDCA, in order to
15 protect the “historical, scenic, archeological, environmental, biological,
16 cultural, scientific, educational, recreational, and economic resources
17 that are uniquely located” in the California desert. 43 U.S.C. § 1781(a)-
18 (b).
19        195. As previously stated, in managing the CDCA, Defendant
20 BLM must follow the LUPA approved on September 14, 2016. Under
21 the LUPA, Defendant BLM’s objectives in managing this area include to
22 “maintain natural surface- and ground-water processes,” “maintain
23 hydrogeomorphic processes that create habitat diversity,” and “avoid
24 groundwater withdrawals that have direct and indirect effects on
25 groundwater-dependent habitats.”
26


                                         63
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
       Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 64 of 66 Page ID #:64




 1        196. Defendant BLM has failed to act in accordance with these
 2 stipulations under FLPMA, as demonstrated by its curtailment of the
 3 necessary NHPA and NEPA. BLM has failed to effectively explain its
 4 conclusions that a B-8 categorical exemption under the NHPA and an
 5 E-12 categorical exclusion under NEPA are appropriate, and failed to
 6 explain its assertions that there are no adverse impacts to ecological or
 7 cultural resources.
 8        197. A full review of the Cadiz Project’s adverse effects as they
 9 relate to the Northern Pipeline is essential to ensure BLM meets its
10 heightened responsibility for the protection of the quality of federal
11 public lands, especially in the uniquely valuable and sensitive
12 California desert environment.
13        198. BLM’s procedural and substantive violations of the NHPA
14 and NEPA, along with their accompanying failure to provide adequate,
15 reasonable, and sufficient justifications for their actions, vitiate the
16 legitimacy of its FLMPA Title V right-of-way grant to Cadiz Real
17 Estate, LLC. By allowing the Cadiz Project to proceed by these means,
18 BLM has therefore failed to act in accordance with the law under
19 FLPMA.
20        199. Defendant BLM has impermissibly “entirely failed to
21 consider an important aspect of the problem,” has “offered an
22 explanation for its decision that runs counter to the evidence before the
23 agency,” and its decision “is so implausible that it could not be ascribed
24 to a difference in view or the product of agency expertise.” See Motor
25 Vehicle Mfr. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
26 (1983).


                                         64
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
     Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 65 of 66 Page ID #:65




1       200. These failures on the part of Defendants constitute acts
2 which are “arbitrary, capricious, an abuse of discretion, or otherwise not
3 in accordance with law” within the meaning of the APA—exactly the
4 type of “agency actions, findings, and conclusions” which the courts
5 must “hold unlawful and set aside.” 5 U.S.C. § 706(2)(A).
6                           REQUESTED RELIEF
7 WHEREFORE, the NALC and NPCA respectfully request that this
8 Court:
9    1. Find and declare:
10         A. BLM’s grant of a Title V right-of-way to Cadiz Real Estate,
11            LLC was arbitrary, capricious, an abuse of discretion, and
12            contrary to law;
13         B. BLM violated the NHPA by erroneously applying a B-8
14            categorical exemption, failing to conduct the necessary
15            further review, and refusing to follow the proper procedure
16            when formal objections to the exemption were raised;
17         C. BLM violated NEPA by erroneously applying an E-12
18            categorical exclusion, ignoring the cumulative effects and the
19            presence of other recognizable extraordinary circumstances,
20            and failing to conduct the necessary further review; and
21         D. BLM violated its stewardship obligations under FLPMA by
22            inappropriately curtailing the review process, to reach a
23            decision which contravenes its management objectives for
24            the CDCA, as amended;
25   2. Vacate the BLM’s grant of a right-of-way for the Northern
26      Pipeline to Cadiz Real Estate, LLC and remand the matter to


                                       65
            COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
      Case 5:21-cv-00496 Document 1 Filed 03/23/21 Page 66 of 66 Page ID #:66




1        BLM for further consideration consistent with applicable laws and
2        regulations;
3      3. Enjoin BLM from authorizing or otherwise allowing any operation
4        or modification of the Northern Pipeline for the transportation of
5        water to proceed until BLM fully complies with the NHPA, NEPA,
6        FLPMA, and all other applicable laws and regulations;
7      4. Award the NALC and NPCA their appropriate costs of litigation,
8        including reasonable attorneys’ fees and costs; and
9      5. Grant the NALC and NPCA such other or further relief as the
10       Court may deem just and proper.
11   Dated: March 23, 2021.
12
                    Respectfully submitted,
13
14
                     ___/s/ Michael Robinson-Dorn_
15                   MICHAEL ROBINSON-DORN (CA Bar No. 159507)
                     UC IRVINE SCHOOL OF LAW
16
                     ENVIRONMENTAL LAW CLINIC
17                   P.O. Box 5479
                     401 East Peltason Dr.
18
                     Irvine, CA 92616-5479
19                   T: (949) 824-1043
                     E: mrobinson-dorn@law.uci.edu
20
21                   Counsel for Plaintiffs –
                     The Native American Land Conservancy &
22
                     National Parks Conservation Association
23
                     * The following UCI Environmental Law
24
                     Clinic Certified Law Students contributed to the
25                   drafting of this Complaint: Daniel B. Lammie,
                     Amber Norori, and Matthew E. Ramirez.
26


                                        66
             COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
